Execution Version

 

Exhibit 10.45

 

December 9, 2006

 

KAILUAN CLEAN COAL COMPANY LIMITED

 

and

 

KOPPERS MAURITIUS

 

and

 

TANGSHAN IRON & STEEL

CO., LTD.

 

JOINT VENTURE CONTRACT

 

in relation to the establishment of

 

TANGSHAN KOPPERS KAILUAN CARBON CHEMICAL CO., LTD.



--------------------------------------------------------------------------------

Execution Version

 

CONTENTS

 

         PAGE ARTICLE      ARTICLE 1   GENERAL PROVISIONS    1 ARTICLE 2  
PARTIES TO THE JOINT VENTURE    5 ARTICLE 3   ESTABLISHMENT OF THE JOINT VENTURE
COMPANY    6 ARTICLE 4   PURPOSE, SCOPE OF BUSINESS AND SCALE OF PRODUCTION    7
ARTICLE 5   TOTAL AMOUNT OF INVESTMENT AND REGISTERED CAPITAL    8 ARTICLE 6  
RESPONSIBILITIES OF EACH PARTY TO THE JOINT VENTURE    16 ARTICLE 7   TECHNOLOGY
LICENSE    19 ARTICLE 8   RIGHT TO USE THE FACTORY SITE; UTILITIES    19 ARTICLE
9   MARKETING, SALES OF PRODUCTS    20 ARTICLE 10   PURCHASES OF EQUIPMENT AND
MATERIALS    23 ARTICLE 11   THE BOARD OF DIRECTORS    24 ARTICLE 12   OPERATION
AND MANAGEMENT ORGANIZATION    24 ARTICLE 13   LABOR MANAGEMENT    25 ARTICLE 14
  PREFERENTIAL STATUS OF THE COMPANY    28 ARTICLE 15   TAXES, FINANCE, AUDIT
AND DISTRIBUTION OF PROFIT    28 ARTICLE 16   FOREIGN EXCHANGE    32 ARTICLE 17
  INSURANCE AND COMPLIANCE    33 ARTICLE 18   REPRESENTATIONS AND WARRANTIES OF
THE PARTIES    34 ARTICLE 19   FURTHER COOPERATION    35

 



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE 20

   CONFIDENTIALITY    38

ARTICLE 21

   DURATION OF THE JOINT VENTURE    39

ARTICLE 22

   EARLY TERMINATION AND DISSOLUTION    40

ARTICLE 23

   BREACH, PENALTIES FOR BREACH, AND LIQUIDATION DUE TO BREACH    42

ARTICLE 24

   CONSEQUENCES OF TERMINATION AND DISSOLUTION    44

ARTICLE 25

   EXCUSING EVENTS    45

ARTICLE 26

   APPLICABLE LAW    47

ARTICLE 27

   SETTLEMENT OF DISPUTES    47

ARTICLE 28

   LANGUAGE    48

ARTICLE 29

   EFFECTIVENESS OF THE CONTRACT, AMENDMENT, AND MISCELLANEOUS PROVISIONS    49

SIGNATURE

      52

LIST OF APPENDICES

      53

 



--------------------------------------------------------------------------------

Execution Version

 

JOINT VENTURE CONTRACT

ARTICLE 1         GENERAL PROVISIONS

1.1         Introduction

In accordance with the Law of the People’s Republic of China on Joint Ventures
Using Chinese and Foreign Investment (the “Joint Venture Law”), the Implementing
Regulations of the Joint Venture Law (the “Joint Venture Regulations”), and
other relevant laws and regulations of the People’s Republic of China (“PRC”),
Kailuan Clean Coal Company Limited, Koppers Mauritius, and Tangshan Iron & Steel
Co., Ltd, adhering to the principles of equality and mutual benefit, agree after
friendly consultations to invest jointly in and to set up an equity joint
venture company in Tangshan, Hebei Province, PRC, and hereby enter into this
Contract.

1.2         Definitions

In this Contract:

 

1.2.1 Affiliate means, in relation to a Party, any corporation, enterprise,
partnership, trust or other entity (an “Entity”) directly or indirectly
controlling or controlled by or under common Control with that Party. However,
the Parties agree that Affiliate relationships do not exist between enterprises
in which the PRC state holds controlling interest merely because the equity
interest in both them is controlled by the PRC state. Thus, for the avoidance of
doubt and for purposes of this Contract, Party A and Party C shall not be
regarded as Affiliates.

 

1.2.2 After-Tax Profits has that meaning as set forth in PRC GAAP.

 

1.2.3 AIC means the PRC State Administration of Industry and Commerce, including
its authorised local branches, as applicable.

 

1.2.4 Appointed Management Personnel means, collectively, the Company’s General
Manager, CFO and the Deputy General Manager of Operations.

 

1.2.5 Approval Authority means the PRC government authority which, pursuant to
relevant PRC laws and regulations, is authorized to approve this Contract and
the Articles of Association.

 

1.2.6 Articles of Association means the articles of association of the Company
in the form attached hereto as Appendix A.

 

1.2.7 Asset Valuation Report means the asset valuation report, which has an
evaluation reference date of October 27, 2006 and is issued by Tangshan Lande
Asset Appraisal Co., Ltd., together with its extension certificates, if any.

 

1



--------------------------------------------------------------------------------

Execution Version

 

1.2.8 Board has that meaning as set forth in Article 11.1.

 

1.2.9 Breaching Party has that meaning as set forth in Article 23.1.

 

1.2.10 Carbon Pitch means intermediate Coal Tar Pitch, hard Coal Tar Pitch,
liquid Coal Tar Pitch, collectively.

 

1.2.11 CFO means the chief financial officer of the Company, as described in
Article 15.3.1.

 

1.2.12 Coal Tar means the Coal Tar distillated and condensed from gas during the
process of the high-temperature coking of coal.

 

1.2.13 Coal Tar Pitch means the residue stream which is from the distillation of
Coal Tar after lower-boiling hydrocarbon fractions are removed and which has a
softening-point range of 60 to 120 degrees centigrade (60-120 ºC).

 

1.2.14 Company has that meaning as set forth in Article 3.1.

 

1.2.15 Company Term has that meaning as set forth in Article 21.1.1.

 

1.2.16 Confidential Information has that meaning as set forth in Article 20.1.

 

1.2.17 Contract means this Joint Venture Contract as negotiated and executed by
the Parties, which includes Appendices A through C.

 

1.2.18 Control means ownership (whether direct or indirect) of more than fifty
percent (50%) of a legal person’s or Entity’s registered capital or voting
stock, or the power to designate, elect or appoint fifty percent (50%) or more
of the members of the board of directors or equivalent body of that legal person
or Entity.

 

1.2.19 Contributed Assets has that meaning as set forth in Article 18.1.4.

 

1.2.20 Distributable Profits has the meaning as set forth in PRC GAAP.

 

1.2.21 Effective Date has that meaning as set forth in Article 29.2.1.

 

1.2.22 Entity has that meaning as set forth in Article 5.8.2(D).

 

1.2.23 Excusing Event has that meaning as set forth in Article 25.1.1.

 

1.2.24 Export Distribution Agreement means the agreement which sets forth the
terms and conditions pursuant to which certain of the Products will be sold
outside of the PRC.

 

1.2.25 Factory Land Use Rights Contribution Contract means the land use rights
contribution contract in relation to the Factory Site, in the form attached
hereto as Appendix C.

 

1.2.26 Factory Site means the site of the factory as described in Article 8.1.

 

2



--------------------------------------------------------------------------------

Execution Version

 

 

1.2.27 Fair Value means, in relation to any interest in the registered capital
of the Company, a fair and reasonable price for such interest as between a
willing buyer and a willing seller on an arm’s-length and going-concern basis.

 

1.2.28 Funds has that meaning as set forth in Article 15.6.1.

 

1.2.29 General Manager means that person who, as further detailed in this
Contract and the Articles of Association, leads and participates in the
management organization of the Company, as well as its day-to-day operations.

 

1.2.30 General Manager Office Meeting means that meeting which the General
Manager regularly holds with the other Appointed Management Personnel and other
involved personnel to discuss the main issues and problems of the Company’s
operations.

 

1.2.31 IFRS has that meaning as set forth in Article 15.3.3(B).

 

1.2.32 Know-how and Technology Usage Right Agreement means that agreement, in
the form attached hereto as Appendix B, which sets forth the terms and
conditions under which Party B makes available to the Company and the Company
may use proprietary know-how and technology and technical assistance.

 

1.2.33 Koppers China means Koppers China Carbon and Chemical Company Limited.

 

1.2.34 Koppers Group means Koppers Inc., its subsidiaries, and its affiliated
companies.

 

1.2.35 Labor Contract means the labor contract which sets forth the terms and
conditions for employees of the Company.

 

1.2.36 Liquidation Committee means the liquidation committee as described in
Article 24.2.

 

1.2.37 Major Contracts means the following contracts which are executed in
connection with this Contract: Know-how and Technology Usage Right Agreement;
Factory Land Use Rights Contribution Contract; Trademark License Agreement; Tar
Supply Agreement; Services and Utilities Agreement, Labor Contract and Export
Distribution Agreement.

 

1.2.38 Major Contracts Agreement means the agreement which is executed by the
Parties on the same date as that on which they have executed this Contract, and
which, among other things, sets forth the text agreed by the Parties for the
following Major Contracts: Trademark License Agreement; Tar Supply Agreement;
Services and Utilities Agreement, Labor Contract and Export Distribution
Agreement.

 

1.2.39 Offer, Offeree and Offeror have those meanings in Article 24.4.1.

 

1.2.40 Party means either Party A, Party B, or Party C, and Parties means Party
A, Party B, and Party C collectively.

 

3



--------------------------------------------------------------------------------

Execution Version

 

1.2.41 Party Personnel has that meaning in Article 20.4.

 

1.2.42 Performing Party has that meaning in Article 23.1.1.

 

1.2.43 PRC means the People’s Republic of China.

 

1.2.44 PRC GAAP has that meaning as set forth in Article 15.3.3.

 

1.2.45 Products has that meaning in Article 4.2.1.

 

1.2.46 Profit has that meaning in PRC GAAP.

 

1.2.47 Project Application Report means the project application report dated
November 30, 2006 jointly prepared by Party A, Party B and Party C.

 

1.2.48 RMB means Renminbi, the lawful currency of the PRC.

 

1.2.49 SAFE means the PRC State Administration of Foreign Exchange, including
its authorised local branches and agents, as applicable.

 

1.2.50 Services and Utilities Agreement means the agreement which sets forth the
terms and conditions for the supply of services and utilities to the Company by
Party A’s Affiliate.

 

1.2.51 Tar Supply Agreement means the two (2) agreements which set forth the
terms and conditions for the supply by Party A’s Affiliates of Coal Tar to the
Company.

 

1.2.52 Trademark License Agreement means the agreement which sets forth the
terms and conditions under which an Affiliate of Party B licenses trademark(s)
to the Company.

 

1.2.53 Transfer has that meaning as set forth in Article 5.8.1(C).

 

 

1.2.54 Transfer Notice has that meaning in Article 5.8.1(C).

 

1.2.55 Transferring Party has that meaning in Article 5.8(1)(C).

 

1.2.56 US$ means the United States Dollar, the lawful currency of the USA.

 

1.2.57 US GAAP has that meaning as set forth in Article 15.3.3(A).

 

1.2.58 USA means the United States of America.

 

1.2.59 References to “assist” or to “assistance” in this Contract mean that a
Party which assists or provides assistance shall use its best efforts to achieve
the result desired by the Parties in relation to that assistance. For the
avoidance of doubt: (a) a Party shall not be liable for any such assistance that
does not achieve the desired result; and (b) a Party shall not be expected to
provide assistance regarding matters that are not within their natural areas of
expertise or experience.

 

4



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE 2         PARTIES TO THE JOINT VENTURE

2.1         Parties

The Parties to this Contract are:

 

(A) Kailuan Clean Coal Company Limited (“Party A”), a joint stock limited
company which is registered with the Hebei Province Administration of Industry
and Commerce, with its legal address at East Building, No. 70 Xin Hua Dong Road,
Tangshan City, Hebei Province, PRC. The legal representative of Party A is:

 

Name:    Pei Hua Position:    Chairman of the Board of Directors Nationality:   
PRC

AND

 

(B) Koppers Mauritius (“Party B”), a company incorporated and existing under the
laws of the Republic of Mauritius with its registered office at 4th Floor, Les
Cascades Building, Edith Cavell Street, Port Louis, Mauritius and being a
wholly-owned subsidiary of Koppers Australia Pty. Limited, a corporation
incorporated and existing under the laws of the Commonwealth of Australia with
its legal address at Level 10, 15 Blue Street, North Sydney, NSW 2060 Australia.
The legal representative of Party B is:

 

Name:    Ernest S. Bryon Position:    Director Nationality:    Australian

AND

 

(C) Tangshan Iron & Steel Co., Ltd (“Party C”), a joint stock limited company
which is registered with the Hebei Province Administration of Industry and
Commerce, with its legal address at No. 9 Binhelu, Tangshan, Hebei Province,
PRC. The legal representative of Party C is:

 

Name:    Wang Yifang Position:    Chairman of the Board of Directors
Nationality:    PRC

 

5



--------------------------------------------------------------------------------

Execution Version

 

2.2 Power to Enter into this Contract

Each Party represents and warrants that:

 

(A) it possesses full power and authority to enter into this Contract and has
obtained or immediately shall obtain all necessary approvals to perform its
obligations hereunder;

 

(B) its representative whose signature is affixed to this Contract has been or
will be fully authorized to sign this Contract pursuant to a valid power of
attorney, a board resolution or a resolution of shareholder’s general meeting, a
copy of which shall be provided to the other Party to this Contract.

ARTICLE 3         ESTABLISHMENT OF THE JOINT VENTURE COMPANY

 

3.1 Establishment of the Joint Venture Company

In accordance with the Joint Venture Law and the Joint Venture Regulations, the
Parties agree to set up a limited liability Sino-foreign equity joint venture
company (the “Company”) pursuant to the terms of this Contract. The Company
shall be governed in accordance with the Articles of Association.

 

3.2 Name and Address of the Company

 

3.2.1 The name of the Company shall be LOGO [g31118image003.jpg] in Chinese and
“Tangshan Koppers Kailuan Carbon Chemical Co., Ltd.” in English. The name of the
Company shall be subject to the verification of the AIC.

 

3.2.2 The legal address of the Company shall be at North No. 5 Road, Haigang
Development Zone, Tangshan, Hebei Province, PRC.

 

3.3 Limited Liability Company

 

3.3.1 The Company shall be a limited liability company. Each Party shall be
liable to the Company to the extent of its respective subscribed contributions
to the Company’s registered capital that are required to be made pursuant to
this Contract, and no Party shall have any liability to the Company or to any
third party (including any PRC national, provincial or other governmental
authority, agency or bureau or any department or division thereof) jointly or
severally in excess of such amount. In accordance with relevant PRC laws and
regulations, the Parties shall share the profits and bear risks and losses of
the Company in proportion to their capital contributions to the Company.

 

6



--------------------------------------------------------------------------------

Execution Version

 

3.3.2 The Parties agree that they each shall waive any claim that each may have
in respect of indirect damages (including, but not limited to, damages for loss
of profits or benefits) against the other and each of them agrees not to assert
any claim against the other in respect of such indirect damages arising out of
any breach of this Contract.

3.4         Legal Person Status

The Company shall be a legal person under the laws of the PRC.

3.5         Compliance with Laws

The activities of the Company shall comply with, and be entitled to the
protection of, the relevant published laws, statutes, and regulations of the
PRC, and also shall be in accordance with the Articles of Association and this
Contract.

ARTICLE 4         PURPOSE, SCOPE OF BUSINESS AND SCALE OF PRODUCTION

4.1         Purpose of the Company

The Parties’ purpose in forming the Company is to build and operate a Coal Tar
production and processing facility which has a production capacity of 300,000 MT
of anhydrous Coal Tar, and that will manufacture Coal Tar-derived products to
meet the demands of the domestic and international markets in terms of quality,
price and delivery terms for the Products and to maximize economic benefits. The
aim of the Parties is to make the Company one of the world leaders in the carbon
and chemical industry.

4.2         Scope of Business

The Company’s business scope shall be:

 

4.2.1 to produce, process, and sell Coal Tar-derived products (and other related
products including Carbon Pitch, solvent, carbon black feedstock, light oil,
wash oil, technical napthalene, crude phenol oil) (collectively, the
“Products”); to provide transportation and shipping services for such Products;
to sell scrap materials, machinery and chemical-industry equipment; and to
procure and sell Coal Tar.

 

4.2.2 to engage in other business activities as necessary to achieve the
purposes, goals and overall success of the Company as stated in this Contract.

4.3         Scale of Production

 

4.3.1 In accordance with present requirements and market conditions, the Parties
agree that the annual Coal Tar processing capacity of the Company, at minimum,
shall be 300,000 MT of anhydrous Coal Tar.

 

7



--------------------------------------------------------------------------------

Execution Version

 

4.3.2 The Company’s production capacity and scale of production may be expanded,
if there are increased market demand and other economic conditions favoring
expansion; provided, however, that any such decision to increase production by
the Company will be approved by the Board.

 

4.3.3 The Parties understand and agree that it is expected that exports of
Carbon Pitch, by volume, could reach seventy percent (70%) of the Company’s
output.

 

4.4 Location of Production and Operations

The Company’s production and processing shall take place at the Factory Site.

ARTICLE 5         TOTAL AMOUNT OF INVESTMENT AND REGISTERED CAPITAL

 

5.1 Total Amount of Investment

The total amount of investment in the Company shall be RMB 368,463,500, of which
RMB 129,044,700 shall be registered capital.

 

5.2 Company’s Registered Capital; Ratio of Parties’ Contributions

 

5.2.1 The registered capital of the Company shall be RMB129,044,700, of which
Party A shall contribute the RMB65,812,797, accounting for 51% of the equity
interest in the registered capital of the Company; of which Party B shall
contribute the US$ equivalent of RMB38,713,410, accounting for 30% of the equity
interest in the registered capital of the Company; and of which Party C shall
contribute RMB24,518,493, accounting for 19% of the equity interest in the
registered capital of the Company.

 

5.2.2 Any increase of the registered capital and total investment of the Company
shall require the unanimous approval of the Board and, if required by relevant
PRC laws and regulations, shall be approved by the Approval Authority and
registered with the relevant registration authority. Any approved increase in
the Company’s registered capital shall be contributed by the Parties in the same
proportion as that which existed prior to the increase and, following such
increase, the percentages of the Parties’ equity interests in the Company’s
registered capital shall be consistent with those which existed before such
increase. The Parties shall make their respective contributions to an increased
registered capital in cash, or in such other form as may be agreed by the Board.

 

5.3 Contributions of the Parties

The Parties shall provide the following as their contributions to the registered
capital amount (as set forth in Article 5.2.1):

 

5.3.1 Party A shall contribute:

 

  (A) RMB 46,158,197 in cash; and

 

  (B) those land use rights as further detailed and set forth in the Factory
Land Use Rights Contribution Contract, which have a total appraised value as set
out in the Asset Valuation Report of RMB 19,654,600.

 

8



--------------------------------------------------------------------------------

Execution Version

 

5.3.2 Party B shall contribute:

 

  (A) an amount in cash in the US$ equivalent of RMB 25,806,120; and

 

  (B) an amount of RMB 12,907,290, in the form of the license fee for the
proprietary know-how and technology and technical assistance, asset forth in and
pursuant to the terms and schedule of the Know-how and Technology Usage Right
Agreement.

 

5.3.3 Party C shall contribute:

 

  RMB 24,518,493 in cash.

5.4         Timing of Contributions

Following approval of this Contract by the Approval Authority and the issuance
of the Company’s business license by the Tangshan Municipal Administration of
Industry and Commerce, each Party shall make its contributions to the registered
capital of the Company in accordance with the proportions set forth in Article
5.2 and pursuant to the following timetable; provided, however, that no Party
shall have an obligation to contribute any part of its share of the registered
capital of the Company until the conditions precedent set out in Article 5.5
have been satisfied or they have been waived by the Parties. The Parties agree
that, before the Parties contribute to the registered capital pursuant to this
Contract, Party A shall pay for the pre-establishment costs on behalf of the
Company, and that, within two months after Party A, Party B and Party C have
made first contribution to the registered capital pursuant to this Contract, the
Company shall repay Party A all advanced payment by Party A in a lump sum
payment; Party A shall transmit to the Company the assets arising from the
expenses incurred.

 

5.4.1 Party A shall contribute:

 

  (A) land use rights set forth in Article 5.3.1 immediately upon issuance of
the Company’s business license and shall take all steps necessary to ensure that
any transfer of land use right formalities are completed so that the Company
obtains the land use rights free and clear from any encumbrances as soon as
possible, but in any event within six (6) months of the date of issuance of the
Company’s business license;

 

  (B) an amount in RMB equal to fifty percent (50%) of RMB 46,158,197 no later
than one (1) month from the date of issuance of the Company’s business license;

 

9



--------------------------------------------------------------------------------

Execution Version

 

  (C) RMB 23,079,098.50 at such times as needed by the Company, as requested by
the General Manager, approved by the Board and notified in writing to Party A
(such contribution to be due and payable by Party A within thirty (30) days of
receipt of such notification). In any event, such contribution shall be made
within six (6) months from the date of issuance of the Company’s business
license.

 

5.4.2 Party B shall contribute:

 

  (A) an amount equal to fifty percent (50%) of the US$ equivalent of RMB
25,806,120 no later than one (1) month from the date of issuance of the
Company’s business license;

 

  (B) the license fees for proprietary know-how and technology (including
technical assistance) in the amount equivalent to RMB 12,907,290 the valuation
of which has been confirmed by the Parties, as set forth in and pursuant to the
terms and schedule of the Know-How and Technology Usage Right Agreement;

 

  (C) US$ amounts equivalent to RMB 12,903,060, at such times as needed by the
Company, as requested by the General Manager, approved by the Board and notified
in writing to Party B (such contribution to be due and payable by Party B within
thirty (30) days of receipt of such notification). In any event, such
contribution shall be made within six (6) months from the date of issuance of
the Company’s business license.

 

5.4.3 Party C shall contribute:

 

  (A) an amount in RMB equal to fifty percent (50%) of RMB 24,518,493 no later
than one (1) month from the date of issuance of the Company’s business license;

 

  (B) RMB 12,259,246.50 at such times as needed by the Company, as requested by
the General Manager, approved by the Board and notified in writing to Party C
(such contribution to be due and payable by Party C within thirty (30) days of
receipt of such notification). In any event, such contribution shall be made
within six (6) months from the date of issuance of the Company’s business
license.

 

5.4.4 The schedule of contribution by the Parties shall be in line with the
schedule of the project construction of the Company as agreed by the Parties.

5.5         Essential Conditions

A Party shall have no obligation to contribute any part of its share of the
registered capital of the Company until all of the following events have
occurred or the requirement for their occurrence has been waived by the Parties:

 

5.5.1 the following contracts have been executed by the relevant parties or, for
those contracts where the Company is a party, by the Parties on behalf of the
Company and then subsequently counter-signed by the Company after its
establishment:

 

  (A) this Contract;

 

  (B) the following, which are attached as appendices to this Contract:

 

  (i) the Know-how and Technology Usage Right Agreement;

 

10



--------------------------------------------------------------------------------

Execution Version

 

  (ii) the Factory Land Use Rights Contribution Contract;

 

  (C) the Major Contracts Agreement;

 

  (D) the following, which are attached as appendices to the Major Contracts
Agreement:

 

  (i) Trademark License Agreement;

 

  (ii) the Tar Supply Agreement;

 

  (iii) the Services and Utilities Agreement;

 

  (iv) the Export Distribution Agreement;

 

  (v) the Labor Contract.

 

5.5.2 each Party has carried out and completed all of those of its internal
approval processes and procedures, including approval by its board of directors,
that would be required for it to be a party to this Contract, the Articles of
Association, the Major Contracts Agreement, and for it to execute the Major
Contracts, and each Party has then notified the other Parties, in writing, of
such completion.

 

5.5.3 only once all procedures and notifications required under Article 5.5.2
have been completed, the Parties have submitted this Contract and the Articles
of Association to the Approval Authority for approval.

 

5.5.4 the Company has received all permits, certificates and approvals from the
relevant PRC authorities that are necessary for the Company to operate,
including the following:

 

  (A) approval certificate and official reply from the Approval Authority;

 

  (B) a business license from the relevant AIC;

 

  (C) an Organization Code Certificate;

 

11



--------------------------------------------------------------------------------

Execution Version

 

  (D) a Foreign Investment Enterprise Foreign Exchange Registration Certificate
obtained from SAFE.

 

5.5.5 in relation to the contracts set forth in Article 5.5.1, all registrations
and filings, have been made with the relevant PRC authorities, including the
template of Labor Contract has been filed at the relevant Labor and Social
Security Bureau of Tangshan City.

 

5.6 Additional Financing

 

5.6.1 In addition to the registered capital, after all cash capital
contributions to the registered capital have been made pursuant to Articles 5.3
and 5.4, the Company may borrow any additional funds which it requires in
accordance with its construction and production needs. If the Parties agree that
they or their designees will provide security in relation such borrowing, then
they shall provide or arrange for that security to be provided in accordance
with the capital contribution ratios set forth in Article 5.2, unless the
Parties agree in writing otherwise.

 

5.6.2 A Party may, but no Party shall be obliged to, lend funds to the Company.
However, if a Party does agree to make such loans, such Party shall be entitled
to be paid interest or related fees according to law as if the transaction were
a negotiated, arm’s-length financing from a third party.

 

5.6.3 In respect of the gap between the total amount of investment and
registered capital of the Company, the Company will borrow loan(s) from third
party bank(s). The Parties shall, pursuant to the method jointly agreed by all
the Parties, provide guarantee in proportion to their respective shareholding
percentages.

 

5.7 Adjustment of Registered Capital

During the Company Term, the Company may adjust the amount of its registered
capital, in accordance with the Articles of Association, with PRC law, and with
the approval of the Approval Authority (if required).

 

5.8 Transfer of Registered Capital

 

5.8.1 Transfer to third party other than an Affiliate

 

  (A) The Parties agree that they each may transfer their equity interest in the
registered capital of the Company (each, an “Equity Interest”) to a third party
other than an Affiliate pursuant to the following principles:

 

  (i) three (3) years have elapsed since the date of the Company’s establishment
(as stated on its business license); and

 

  (ii) such transfer does not affect any significant preferential tax treatment
which may be available to Company as a result of the Company’s status as a
foreign-invested enterprise, in the first five (5) years of Company’s
establishment.

 

12



--------------------------------------------------------------------------------

Execution Version

 

  (B) Subject to the provisions of Articles 5.8.1(A), 5.8.1(C), 5.8.1(D), and
5.8.1(E), a Party may assign, sell or otherwise dispose of all or part of its
Equity Interest to a third party; provided, however, that it first obtains, if
required under relevant PRC laws and regulations, the approval of the Approval
Authority.

 

  (C) When a Party (the “Transferring Party”) wishes to assign, sell or
otherwise dispose of all or part of its Equity Interest to a third party (other
than a transfer by a Party to an Affiliate pursuant to the provisions of Article
5.8.3 (hereinafter the “Transfer”), it shall notify the other Parties, in
writing, of: (i) its wish to make the Transfer; (ii) the amount of Equity
Interest it wishes to transfer; (iii) the terms and conditions of the Transfer;
and (iv) the identity of the proposed transferee (the “Transfer Notice”). The
other Parties shall have a pre-emptive right to purchase, collectively, on the
terms and conditions specified in the Transfer Notice and in accordance with
their capital contribution ratios set forth in Article 5.2, the whole of such
Equity Interest.

 

  (D) The other Party or other Parties shall notify the Transferring Party
within sixty (60) days of actual delivery of the Transfer Notice (the “Notice
Period”) whether it/they will purchase all of the Equity Interest to be
transferred. If the other Parties fail to notify the Transferring Party within
such Notice Period that either or both of them will purchase such Equity
Interest, then they shall be deemed to have agreed to the Transfer to the
proposed transferee on the terms and conditions specified in the Transfer
Notice, and the Transferring Party may assign, sell or otherwise dispose of such
Equity Interest to such proposed transferee, on the terms and conditions set out
in the Transfer Notice. The Parties shall cause their respective directors on
the Board to agree unanimously to such assignment, sale or other disposition.
The Transferring Party shall provide each of the other Parties with a duplicate
of the executed written agreement with the transferee within fourteen (14) days
of the execution of such agreement. The transferee must agree in writing to be
bound by all the provisions of this Contract and the Articles of Association.

 

  (E)

If, during the Notice Period, one of the Parties notifies the Transferring Party
that such other Party (the “Interested Party”) will purchase its pro rata share
of the Equity Interest which the Transferring Party seeks to transfer, but the
other Party notifies the Transferring Party that it will not purchase its pro
rata share of Equity Interest to be transferred, then the Interested Party shall
have a pre-emptive right (the “Second Pre-emptive Right”) to purchase that other
Party’s pro rata share of the Equity Interest to be transferred. However, the
Interested Party shall notify the Transferring Party that it will exercise the
Second Pre-emptive Right, within fifteen (15) days from the date on which the
Notice Period ended. Upon receipt of such notification, the Transferring Party
immediately

 

13



--------------------------------------------------------------------------------

Execution Version

 

 

shall notify, in writing, the proposed third-party transferee that the offer of
the Transfer to such proposed transferee is terminated. The Transferring Party
shall provide each of the other Parties with a duplicate of such written
notification within two (2) days of its issuance.

 

5.8.2 Transfer to an Affiliate

 

  (A) The Parties agree that they each may transfer their Equity Interest to an
Affiliate pursuant to the following principles:

 

  (i) three (3) years have elapsed since the date of the Company’s establishment
(as stated on its business license); and

 

  (ii) such transfer does not affect any significant preferential tax treatment
which may be available to Company as a result of the Company’s status as a
foreign-invested enterprise.

 

  (B) Notwithstanding the provisions of Article 5.8.2(A), a Party shall not
transfer its Equity Interest to an Affiliate incorporated in China whose
business is directly in competition with the Company.

 

  (C) When transferring to an Affiliate, the transferring Party must notify the
Board and the other Parties, in writing, of such transfer and specify the name
and the legal address of the Affiliate, as well as the name, position,
nationality and address of the legal representative of the Affiliate. The
Parties each shall cause those directors of the Company that they nominated to
vote in favor of such transfer.

If required by relevant PRC laws and regulations, such transfer shall be
reported to the Approval Authority for approval.

 

  (D) An Affiliate, in relation to a Party, shall mean any corporation,
enterprise, partnership, trust or other entity (an “Entity”) directly or
indirectly controlling or controlled by or under common Control with that Party.
However, the Parties agree that Affiliate relationships do not exist between
enterprises in which the PRC state holds controlling interest merely because the
equity interest in both them is controlled by the PRC state. Thus, for the
avoidance of doubt and for purposes of this Contract, Party A and Party C shall
not be regarded as Affiliates.

 

5.8.3 Amendment of Contract

Those Parties which, following any transfer of equity interest in the Company’s
registered capital pursuant to this Article 5.8, remain as parties to this
Contract shall ensure that this Contract and the Articles of Association are
immediately amended to reflect such transfer and that all actions necessary to
make such transfer valid and enforceable under PRC laws and regulations are
taken.

 

14



--------------------------------------------------------------------------------

Execution Version

 

5.9 Investment Certificates

On each occasion after a Party has made a capital contribution to the registered
capital of the Company, the Company shall engage an independent accountant
registered in the PRC to verify that such contribution has been paid in and to
issue a verification report. Upon the issuance of the verification report by the
accountant, the Company shall issue to the Party an investment certificate which
has been signed by the Chairperson and the Vice-Chairperson of the Company, and
which confirms the amount contributed by the Party.

 

5.10 Rights of a Party

Each Party agrees that, at all times during the Company Term, the Parties shall
be entitled to their full rights in accordance with their respective agreed
capital contribution proportions as set forth in Article 5.2 (such rights
including, but not limited to, their full rights under this Contract, in
connection with the Board, and the Articles of Association but subject to the
amount of their capital contribution obligations which they have actually paid
in to the Company); provided that, a Party wishing to exercise such a right is
not in breach of its capital contribution obligations as set forth in Article
5.4.

 

5.11 Additional Approvals

The Company shall promptly obtain the following governmental approvals/licenses:

 

  (A) Tax Registration Certificates from each of the local tax bureaus and the
relevant bureau of the State Administration of Taxation;

 

  (B) Customs Registration Certificate issued by the relevant customs authority;

 

  (C) certification of the Company’s status as a “Technologically-Advanced
Enterprise”;

 

  (D) Land Use Rights Certificate for the Factory Site;

 

  (E) Official Replies and/or other documents which certify that the Company has
passed the environmental compliance inspection.

 

15



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE 6         RESPONSIBILITIES OF EACH PARTY TO THE JOINT VENTURE

 

6.1 General Principles

 

6.1.1 In addition to its other responsibilities under this Contract, each of the
Parties agrees to assist the Company in those areas, including those set forth
in this Article 6, in which that Party has special expertise and/or experience.

 

6.2 Supply of Materials, Resources, Services, and Technology

 

6.2.1 Each Party shall assist the Company to obtain, at competitive prices, all
Coal Tar which the Company needs pursuant to its annual production plan.

 

6.2.2 Party A shall cause Qian’an Sinochem Coal Chemical Company Limited and
Tangshan Zhongrun Coal Chemical Company Limited (collectively, the “Tar
Affiliates”), each to enter into a Tar Supply Agreement, together under which
the Company will be provided with all of the Coal Tar which is produced at coke
facilities of those companies located at Qianan Sinochem Coal Chemical Company
Limited and Tangshan Zhongrun Coal Chemical Company Limited (which production is
estimated to be approximately one hundred eighty thousand (180,000) MT of Coal
Tar per year). The Parties shall use their best efforts to assist the Company to
obtain from third parties all other Coal Tar needed by the Company
(approximately one hundred and twenty thousand (120,000) MT per year). If the
amount of Coal Tar which the Company obtains from third parties is still not
sufficient for its needs, then in the event that the Parties own and control a
new coking facility and if that facility sells Coal Tar, then such facility
shall sell Coal Tar to the Company, on a priority basis but at market price.

 

6.2.3 Party A shall ensure that its Affiliate shall enter into, the Services and
Utilities Agreement.

 

6.2.4 The Parties shall assist the Company with sourcing, purchasing, and/or,
leasing (if applicable) within the PRC:

 

  (A) adequate quantities of Coal Tar and other materials, including raw
materials;

 

  (B) local equipment, articles for office use, means of transportation and
communications facilities.

 

6.2.5 The Parties shall assist the Company in the procurement of equipment,
instruments and vehicles from abroad and in arranging transportation of the same
to the PRC, and assist the Company in the purchase or leasing of other
machinery, equipment, supplies, office appliances, means of transportation,
communications facilities and other materials required by the Company from
outside the PRC.

 

16



--------------------------------------------------------------------------------

6.3 Government and Business Relations

 

6.3.1 The Parties shall handle the establishment of the Company in the PRC
(including submission of applications for approval of this Contract and other
relevant documents to the Approval Authority and to any other government
authority whose approval is required), the registration of the Company with (and
obtaining the business license from) the relevant administration of industry and
commerce, and the registration of the Company with the relevant tax and customs
authorities.

 

6.3.2 The Parties shall assist in handling matters with the relevant branch of
SAFE to obtain a Foreign Investment Enterprise Foreign Exchange Registration
Certificate for the Company and other approvals necessary to establish RMB bank
account(s) and foreign exchange bank account(s) and in handling any other
related matters.

 

6.3.3 The Parties shall assist the Company to apply for, obtain, and maintain
all permits necessary for its operations and activities.

 

6.3.4 If requested by the Company, the Parties shall assist the Company in
handling customs declaration procedures (including obtaining all relevant import
and export licenses) for imported raw materials, machinery, equipment,
materials, supplies, and related documentation, and exported Products; and
assist in arranging for the inland transportation of items to and from the
Factory Site or other designated sites.

 

6.3.5 Party A and Party C shall assist the Company in dealing with PRC tax
questions.

 

6.3.6 The Parties shall assist the Company to apply for and obtain all possible
tax reductions and exemptions and all other relevant investment incentives,
privileges and preferences available to the Company under PRC law including
designation of the Company as a “Technologically-Advanced Enterprise.”

 

6.3.7 The Parties shall assist the Company, if requested by the Company, in the
submission of applications for, and the granting of, all necessary approvals,
permits, certificates and licenses required in connection with safety and
environmental matters, especially waste disposal matters, and other matters
regulated by governmental authorities.

 

6.3.8 As requested by the Company, the Parties generally shall assist the
Company in its relations with government authorities and PRC domestic companies
(including the existing customers of Party A and of Party B).

 

6.3.9 Party A and Party C shall assist the Company with its knowledge of Chinese
culture and business practices.

 

6.4 Maintenance of Facilities, Equipment

 

6.4.1 The Parties shall assist the Company in any necessary renovations or
installations of:

 

  (A) its facilities and equipment;

 

  (B) machinery and equipment purchased by the Company either domestically or
from overseas, if any.

 

17



--------------------------------------------------------------------------------

Execution Version

 

provided, however, that the specific assistance to be provided, as well as
applicable rights and obligations shall be agreed between the Party providing it
and the Company, and shall be stipulated in a contract which they all have
signed.

 

6.5 Employees

 

6.5.1 The Parties shall assist the Company with the smooth transfer of employees
of the Parties who are recruited by the Company, with the smooth transfer back
to the Parties of those of their former employees who are unsatisfactory to or
no longer required by the Company, and with other employment-related matters,
including the recruitment of other qualified PRC management personnel, technical
personnel, workers and other needed personnel.

 

6.5.2 The Parties shall assist expatriate personnel of Party B and the Company
in handling the necessary procedures for entry visas, work permits and
travelling arrangements.

 

6.5.3 The Parties shall assist in arranging appropriate housing acceptable to
Party B for expatriate employees of the Company and accommodations for foreign
personnel on temporary assignment to the Company, and the Company shall bear the
reasonable expenses for the General Manager’s housing.

 

6.5.4 Party B shall assist the Company in recruiting expatriate management and
technical personnel.

 

6.5.5 Upon the request of the General Manager, the Parties shall assist the
Company in formulating standards for recruiting, evaluating and promoting staff
and workers.

 

6.5.6 Party B shall assist the Company in arranging foreign visas and
accommodation for personnel and directors of the Company travelling abroad on
Company business.

 

6.6 Financing and Insurance

 

6.6.1 The Parties shall assist the Company to obtain RMB loans from financial
institutions.

 

6.6.2 The Parties, if requested by the General Manager, shall help to negotiate
the terms of the Company’s direct or indirect insurance coverage and premiums
with insurers and brokers inside and outside of the PRC.

 

6.6.3 The Parties shall assist the Company to obtain foreign currency loans from
financial institutions and/or to obtain foreign currency.

 

18



--------------------------------------------------------------------------------

Execution Version

 

6.7 Applicable Laws

The Parties recognize that, in carrying out their obligations under this
Contract, they shall be subject to and must abide by the laws, rules and
regulations of the PRC.

ARTICLE 7        TECHNOLOGY LICENSE

 

7.1 Know-how and Technology Usage Right

 

7.1.1 The Parties agree that Party B, pursuant to and in accordance with the
terms and conditions set forth in the Know-how and Technology Usage Right
Agreement, will license proprietary know-how and technology and technical
assistance to the Company and will contribute license fees for such know-how,
technology, and technical assistance in the amount equivalent to RMB 12,907,290.

 

7.1.2 The entity (including the Company) which produces the Products on the
Factory Site shall be entitled to continue using the know-how and technology (as
such is defined in the Know-How and Technology Usage Right Agreement), provided
that:

 

  (1) that entity agrees to enter into a license agreement free of charge with
Party B in form and substance identical to the Know-How and Technology Usage
Right Agreement (except for the Company or entity which is bound by the Know-How
and Technology Usage Right Agreement pursuant to law or contractual
commitments); and

 

  (2) if Party B is not a shareholder in that entity (including the Company),
then Party B shall have no obligation to provide to that entity any of the Items
4-6 set forth in Schedule 1 Section 1 of the Know-How and Technology Usage Right
Agreement or any technical assistance (as defined in the Know-How and Technology
Usage Right Agreement) or technical training (as defined in the Know-how and
Technology Usage Right Agreement) or improvement to the know-how and technology
(as defined in the Know-How and Technology Usage Right Agreement). The entity
(including the Company) shall have no obligation to provide to Party B any
improvement to that know-how and technology.

ARTICLE 8        RIGHT TO USE THE FACTORY SITE, UTILITIES

 

8.1 Land Use Rights of the Company

The Parties agree that Party A, pursuant to and in accordance with the terms and
conditions set forth in the Factory Land Use Rights Contribution Contract shall
contribute to the Company of the granted state-owned land use rights for the
entire area of the Factory Site (which totals 166,198.27 square metres).

 

19



--------------------------------------------------------------------------------

Execution Version

 

8.2        Documents of the Land Use Rights

Party A shall procure the issuance of a new state-owned land use rights
certificate to Company for the Factory Site and shall assist the Company to
carry out all other necessary procedures and formalities in order to enable the
Company to own the full right and legal documents necessary to use the Factory
Site pursuant to the business scope provided in this Contract.

8.3        Supply of Utilities

 

8.3.1 Party A shall ensure that its Affiliate(s) supply, to the Company services
and utilities, pursuant to and in accordance with the terms and conditions set
forth in the Services and Utilities Agreement.

 

8.3.2 If, due to the expansion of production described in Article 4.3.2, the
Company’s facilities’, services’, and utilities’ needs exceed the amounts set
out in the and in the Services and Utilities Agreement, and Party A’s
Affiliate(s) is unable to meet the Company’s requirements, then Party A and
Party C will assist the Company to apply for and obtain from the relevant
authorities such supply of additional amounts of such facilities, services and
utilities as follows:

 

  (A) on a continuous uninterrupted basis;

 

  (B) in quantities sufficient to meet the full operational requirements of the
Company,

 

  (C) in accordance with the practice in other comparable industrial joint
ventures in Hebei Province; and

 

  (D) at a favorable cost which shall be no higher than that paid by state-owned
enterprises for similar facilities, services and utilities in the area.

ARTICLE 9        MARKETING, SALES OF PRODUCTS

9.1        Annual Sales Plan and Exports

 

9.1.1 By 31 October of each year of the Company Term, the General Manager shall
coordinate and prepare for the Company an annual sales plan for the
immediately-upcoming year. Such annual sales plan shall be implemented beginning
from 1 January of the immediately-upcoming year and shall be based upon the
following factors:

 

  (A) the market within the PRC for the Products;

 

20



--------------------------------------------------------------------------------

Execution Version

 

  (B) the market outside of the PRC for the Products;

 

  (C) the Company’s already-existing contracts and orders;

 

  (D) the production and operational needs of the Company;

 

  (E) the implementation of the Company’s annual sales plan for the year ending
on the immediately-upcoming 31 December.

After discussing the annual sales plan at a General Manager Office Meeting, the
General Manager shall edit and revise the annual sales plan for the Company, as
necessary, and provide such plan to the Board.

 

9.1.2 The Parties agree that Party B shall, or shall ensure that its Affiliate
shall, pursuant to and in accordance with the terms and conditions set forth in
the Export Distribution Agreement, market and distribute certain Products to any
and all locations outside of the PRC.

 

9.1.3 The Company shall carry out sales in accordance with the annual sales plan
provided for in Article 9.1.1, which has been developed by the General Manager
and has been approved by the Board. The Company shall operate in accordance with
that annual sales plan, and such plan shall govern the activities of the
Company, unless the Board decides otherwise.

 

9.1.4 Any sale of the Products shall be made by the General Manager, or the
Board, in accordance with such limits on their authorizations to do so as might
be established by the Board from time to time.

 

9.1.5 Product sales which are outside of the scope and parameters that are set
forth in the annual sales plan shall be decided by the General Manager after
she/he has given due consideration to the international and domestic market
conditions. However, the General Manager shall consult with the Chairperson of
the Board for any sale of Product which, in consideration of the Company’s
long-term interests, the General Manager determines that it is necessary either:

 

  (A) to sell Products outside of the PRC at a price lower than the price at
which those Products would sell within the PRC; or

 

  (B) to sell to Products inside the PRC at a price lower than the price at
which those Products would sell outside of the PRC.

Through such consultations, the General Manager and the Chairperson of the Board
shall achieve a mutual understanding on the appropriate course of action which
should be taken in such circumstance.

 

21



--------------------------------------------------------------------------------

Execution Version

 

9.2 Payment Terms

All credit terms for and letters of credit from customers of the Company shall
be approved by the CFO, and all cash payments or payments by account transfer
from customers shall be made directly to the Company at the place and in the
manner designated by the CFO. On a regular basis, the CFO shall report on the
aforementioned matters to the General Manager.

 

9.3 Branch Offices

The Company may, as it deems necessary and after approval by the Board,
establish branch organizations within the PRC to promote and sell the Products,
and to provide information and advice to customers of the Company with respect
to the uses and applications of the Products. The Parties agree that the Company
shall not establish any branch organization outside of the PRC that will
conflict with those rights and obligations of the parties to the Export
Distribution Agreement under that agreement.

 

9.4 Trademarks, Name and Trademark License

 

9.4.1 The Parties agree that Party B, pursuant to and in accordance with the
terms and conditions set forth in the Trademark License Agreement, will license
to the Company the right to use certain trademarks.

 

9.4.2 The trademarks used on the Products and the “Koppers” company name used by
the Company shall be used in accordance with the terms and conditions specified
in the Trademark License Agreement. In addition, subject to the approval of the
Board, the Company may use new trademarks (including applying for registration
of new trademarks).

 

9.4.3. The Company shall cease to use in any manner the trademarks and the
“Koppers” company name licensed to the Company upon expiration or termination of
the Trademark License Agreement.

 

9.5 Re-Sale

 

9.5.1 Unless otherwise agreed by the Parties in writing, Party A, Party C,
and/or their respective Affiliates may not re-sell or export any of the
following Products: Carbon Pitch, carbon black feedstock, and technical
napthalene.

 

9.5.2 To the extent permitted by law, in the case of Product purchasers who are
located in the PRC, unless otherwise determined by the Company, sales to such
purchasers shall be made pursuant to the principle that the Company expects such
purchasers not to re-sell any Product which they have purchased. If a purchaser
acts contrary to such principle, then the Company may address such situation in
a manner appropriate to such violation and sufficient to protect the Company’s
interests.

 

22



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE 10        PURCHASES OF EQUIPMENT AND MATERIALS

10.1        Purchases

After the commencement of its operations, the Company, inside or outside of the
PRC, shall make its purchases of required Coal Tar, other raw materials and
fuel, parts and components, equipment, means of transportation and articles for
office use, according to the terms and conditions of procurement, quality,
quantity, pricing, and delivery terms and dates that both are: (i) competitive;
and (ii) in the best interests of the Company.

However, the following contracts shall be submitted to the Board for examination
and approval if such contracts are not within the scope of the budget already
approved by the Board:

 

(A) raw materials procurement contracts with a purchase price in excess of RMB
1,000,000; or

 

(B) other procurement contracts which have purchase prices in excess of RMB
500,000; or

 

(C) procurement contracts with a term of more than six (6) months.

10.2        Purchases in the PRC

 

10.2.1 For items purchased in the PRC, the Company shall choose the most
competitive price subject to the considerations set out in Article 10.1, and the
Company shall pay such price in RMB.

 

10.2.2 When the Company needs to make purchases within the PRC, the General
Manager shall select the relevant suppliers after convening a General Manager
Office Meeting to consider purchases and after reviewing the results of research
conducted on the PRC market.

 

10.2.3 During the procurement process, Party A and Party C (in accordance with
Article 6.3) shall assist the Company in obtaining market information and in
procurement activities within the PRC.

10.3    Purchases from Abroad

 

10.3.1 When the Company needs to make purchases from outside of the PRC, the
General Manager shall select the relevant suppliers after conducting research on
the international market, consulting with the other Appointed Management
Personnel, and considering the competitiveness of the relevant prices subject to
the considerations set out in Article 10.1.

 

10.3.2 During the procurement process, Party B shall assist the Company in
obtaining market information and in procurement activities outside of the PRC.

 

23



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE 11         THE BOARD OF DIRECTORS

 

11.1 The Company shall have a board of directors (the “Board”). The composition,
powers, duties and operational procedures of the Board and other related matters
shall be as stipulated in the Articles of Association.

 

11.2 The Board shall be the highest authority of the Company. The Board shall
consist of six (6) directors, three (3) of whom shall be appointed by Party A,
two (2) of whom shall be appointed by Party B, and one (1) of whom shall be
appointed by Party C. In the event that the ratio of the Parties’ respective
interests in the registered capital of the Company changes, the number of
directors to be appointed by each Party shall reflect, as nearly as possible,
its respective changed interest in the registered capital of the Company and
shall be in accordance with applicable PRC laws and regulations.

 

11.3 The power to nominate the Chairperson of the Board shall belong to Party A.
Party B shall have the right to nominate the Vice Chairperson of the Board.
Appointments and dismissals for both of those positions shall be made in
accordance with Article 12.6.

 

11.4 The Chairperson of the Board shall be the legal representative of the
Company, and shall have the authority conferred upon him/her by relevant PRC
laws and regulations and by the Board. Likewise, the Vice-Chairperson of the
Board shall have the authority conferred upon him/her by relevant PRC laws and
regulations and by the Board. Both the Chairperson and the Vice-Chairperson
shall not contractually or otherwise bind the Company without the prior written
authorization of the Board.

 

11.5 Both the Chairperson and the Vice-Chairperson shall act in accordance with
the provisions of this Contract and of the Articles of Association.

 

11.6 Whenever the Chairperson of the Board is unable to perform his/her
responsibilities for any reason, he/she shall authorize the Vice-Chairperson of
the Board or another director to act on his/her behalf.

ARTICLE 12         OPERATION AND MANAGEMENT ORGANIZATION

 

12.1 The Company shall adopt a management system which shall have such
organizational structure as stipulated in the Articles of Association. The
management of the Company shall exercise powers and duties in accordance with
this Contract and with the Articles of Association.

 

12.2.

The General Manager shall be nominated by Party B, shall be appointed and
dismissed by the Board, and shall report directly to the Board. Party B shall
try its best to select a candidate for the General Manager who understands
Chinese enterprise management,

 

24



--------------------------------------------------------------------------------

Execution Version

 

 

market and Coal Tar processing technology. The General Manager shall be in
charge of the day-to-day operations of the Company, including management of the
Company’s facilities, production and sales operations and activities, and its
employees.

 

12.3 The legal representative of the Company, or his/her authorized
representative which has been designated in accordance with the Articles of
Association, shall have the authority to sign contracts on behalf of the
Company.

 

12.4 The General Manager shall be assisted by the CFO and the Deputy General
Manager Operations, who shall at all times, act in good faith and in the best
interests of the Company in their respective official capacities. The CFO shall
be nominated by Party A. The Deputy General Manager Operations shall be
nominated by Party C. The Parties shall nominate recruit the best qualified and
experienced candidates for the above positions. It is anticipated that in the
future, the candidates for Appointed Management Personnel who are appointed by
the Board of Directors could come from the Company staffs, if they are suitable
for such positions, provided that the same nomination and appointment procedures
shall be followed. According to the operation needs of the Company, the General
Manager, after consultation with the Chairperson, may recommend to the Board
change to the Company’s management structure, including setting up the position
of the Deputy General Manager Sales.

 

12.5 All the management personnel except for the Appointed Management Personnel
shall be appointed and dismissed by the General Manager.

 

12.6 The Board shall appoint and dismiss those nominees for the Chairperson of
the Board, the Vice-Chairperson of the Board and the Appointed Management
Personnel that, under the Joint Venture Contract and these Articles of
Association, a Party has a right to nominate. Each Party agrees to cause its
directors on the Board to assent to a resolution to unanimously confirm such
appointment or dismissal.

ARTICLE 13         LABOR MANAGEMENT

 

13.1 Labor Plans

Subject to Article 6.5, the system and plans regarding the recruitment,
employment, dismissal, resignation, wages, labor protection, welfare benefits,
and labor discipline of the staff and workers of the Company (collectively, the
“HR Policy”) shall be formulated by the General Manager in accordance with
relevant PRC laws and regulations and the labor contracts entered into by the
Company, for review and approval by the Board.

 

25



--------------------------------------------------------------------------------

Execution Version

 

13.2        Estimated Work Force

 

13.2.1 To meet the initial production capacity of the Company, the Company,
initially, probably will have a total work force of between eighty (80) to one
hundred twenty (120) individuals under contract to the Company (including
foreign expatriate personnel).

 

13.2.2 The General Manager shall, based on the annual capital and operating
budgets approved by the Board, decide any increase or decrease in the number of
employees needed for the efficient operation of the Company. Such process of
increase or decrease shall be implemented in accordance with this Contract, the
Articles of Association, and relevant PRC laws and regulations.

13.3        Recruiting and Hiring

 

13.3.1 The Company shall recruit its personnel in an independent and open
manner; but, the Company shall give priority to those staff and workers from
each of the Parties that meet the Company’s recruiting conditions and
requirements.

 

13.3.2 All candidates for employment with the Company, excluding only those
which are appointed and dismissed by the Board under Article 12, shall have
their qualifications reviewed by the General Manager. Those candidates who, in
the opinion of the General Manager, have the best qualifications shall be
employed pursuant to the Labor Contract.

 

13.3.3 All of the Company’s management personnel (excluding the General
Manager), staff, and workers shall carry out their jobs under the leadership of
the General Manager.

 

13.3.4 All employees, including the Appointed Management Personnel, shall act in
the best interests of the Company and shall be responsible and report to their
supervisors as established in this Contract and in the Articles of Association.

13.4        Labor Contracts

 

13.4.1 Provisions relating to the employment, dismissal, resignation,
remuneration, welfare benefits, rewards, discipline, punishments and labor
insurance of the staff and workers of the Company shall be specified in labor
contracts to be entered into by and between the Company and each individual
staff member and worker of the Company.

 

13.4.2 After each labor contract is signed, it shall be filed with the relevant
local labor bureau for the record.

13.5        Wages and Other Compensation of Personnel

 

13.5.1 The compensation of the Company’s personnel, including annual increases
and bonuses, shall be decided by the General Manager. Such decisions by the
General Manager shall be based upon each personnel’s ability and skills and
shall be in accordance with the HR Policy.

 

26



--------------------------------------------------------------------------------

Execution Version

 

13.5.2 The compensation paid by the Company with respect to its personnel,
inclusive of basic wages, bonuses, health and medical care subsidies, housing
subsidies, labor insurance, disability insurance, retirement and pension
insurance and related payments, educational levies, unemployment levies, trade
union fees and all other subsidies, allowances and levies paid to or on behalf
of such employees shall be in accordance with PRC regulations. Any annual
increases to that compensation shall be decided by the General Manager, in
accordance with the HR Policy.

 

13.5.3 To the extent necessary, and as approved by the Board, suitable housing
may be provided as part of the compensation paid by the Company to its
expatriate personnel.

13.6        Disciplinary Action

 

13.6.1 The General Manager shall have the right to take disciplinary action
against the Company’s staff and workers (excluding the Appointed Management
Personnel) pursuant to the HR Policy and in accordance with the terms of the
relevant labor contract and applicable PRC laws and regulations.

 

13.6.2 Company staff and workers (excluding the Appointed Management Personnel)
who commit serious offenses, who prove to be incompetent or unsuited for the
work to be performed by them, or who are redundant, may be dismissed by the
General Manager in accordance with the HR Policy.

 

13.6.3 With the exception of the Appointed Management Personnel who may be
dismissed only by the Board in accordance with the Articles of Association, the
General Manager has the right to dismiss management personnel, staff, and/or
workers of the Company; provided that, such dismissals are conducted in
accordance with the HR Policy.

 

13.6.4 Dismissal of any staff member or worker of the Company shall be reported
to the relevant local labor bureau for the record.

13.7        Trade Union

The employees of the Company shall have the right to establish a trade union
organization in accordance with relevant PRC laws and regulations.

 

27



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE 14         PREFERENTIAL STATUS OF THE COMPANY

14.1         General

The Company shall apply to obtain for the Company the benefits of the most
favorable applicable tax exemptions, reductions, investment incentive,
privileges and preferences that are now or may in the future become obtainable
under PRC law or under any treaties or international agreements to which the PRC
is or may become a party. The Parties shall assist the Company to obtain such
benefits.

14.2         Technologically-Advanced Enterprise Status

The Parties acknowledge that the receipt by the Company of
“Technologically-Advanced Enterprise” status during the Company Term is an
important factor to the formation and success of the joint venture project
represented by this Contract. Accordingly, after the Company commences its
operations, with the assistance of all Parties, the Company shall apply promptly
to the relevant government authority for confirmation as a
“Technologically-Advanced Enterprise”.

14.3         Foreign Exchange Status

It is advantageous to the Company for it to be issued a Foreign Investment
Enterprise Foreign Exchange Registration Certificate, to be able to receive
foreign exchange and maintain foreign exchange bank accounts, and to have access
to sufficient foreign exchange to perform its foreign exchange obligations
through designated foreign exchange banks or other legal means.

14.4         Preferential Treatment

The Company and the Parties, individually and jointly, when necessary and
possible, shall assist the Company to obtain the most preferential treatment
that can be obtained for the Company pursuant to the laws and regulations of the
PRC.

ARTICLE 15         TAXES, FINANCE, AUDIT AND DISTRIBUTION OF PROFIT

15.1         Company Taxes

The Company shall pay taxes in accordance with the stipulations of relevant PRC
laws and regulations taking into consideration the various preferential tax
treatments given by the PRC to joint venture companies. The Company shall use
its best endeavours to obtain the maximum preferential tax and customs duty
treatment permitted by the relevant regulations. In the event that new laws or
regulations permit more favorable taxation for joint ventures at a later date,
the Company shall be entitled to apply for the benefit of the relevant new law
or regulation.

 

28



--------------------------------------------------------------------------------

Execution Version

 

15.2         Individual Income Tax

The Company shall withhold individual income taxes according to the Individual
Income Tax Law of the PRC or other laws and regulations of the PRC, as
applicable.

15.3         Accounting and Financial System

 

15.3.1 The Chief Financial Officer of the Company (the “CFO”) shall be
responsible for the day-to-day financial management of the Company. Among
his/her duties, the CFO shall organize the compilation of financial statements
and shall oversee the maintenance of the Company’s accounting books and
financial records.

 

  (A) The CFO shall be nominated by Party A.

 

  (B) Party A shall nominate the best-qualified and experienced candidate for
the position of CFO.

 

  (C) The CFO shall report, in the first instance, to the General Manager and
shall be ultimately accountable to the Board.

 

15.3.2 The Company shall adopt the internationally-practiced accrual basis of
accounting and the debit and credit method for book-keeping, and shall prepare
complete, accurate and appropriate financial and accounting books and records in
accordance with the Enterprise Accounting System and other relevant financial
principles, taking into account Party B’s financial accounting system and needs.

 

15.3.3 Within such period after the end of each month and fiscal year of the
Company as determined by the Board, the CFO shall prepare financial statements
of the Company for the Parties and the Board, including a balance sheet, profit
and loss statement, and cash flow statement, for that month or fiscal year (as
the case may be) in accordance with PRC generally-accepted accounting principles
(“PRC GAAP”). The condition for consolidating the Company’s financial statements
into Party A’s is that Party A shall hold more than 50% of the equity interest
in the registered capital of the Company; if Party A holds less than 50% of the
equity interest in the registered capital of the Company, the consolidation of
the Company’s financial statements shall be carried out pursuant to provisions
of then effective laws, regulations and regulatory documentations.

Immediately upon the preparation of those reports, the CFO shall provide to each
of the Parties and the Board copies of the said financial statements, and other
reports which a Party and/or the Board has requested. In addition, the CFO shall
provide to Party B a monthly financial report which has adjusted the figures
obtained under PRC GAAP to reflect what they would be under each of the
following, provided that Party B shall provide necessary assistance and
training:

 

  (A) USA generally-accepted accounting principles (“US GAAP”); and

 

29



--------------------------------------------------------------------------------

Execution Version

 

  (B) generally-accepted accounting principles in the Commonwealth of Australia,
which, currently, are the International Financial Reporting Standards (“IFRS”).

 

15.3.4 The RMB shall be used as the unit of account by the Company in its
financial accounting.

 

  (A) Financial statements prepared in accordance with US GAAP pursuant to
Article 15.3.3 shall be prepared in RMB.

 

  (B) Cash, bank deposits, foreign currency loans as well as creditors’ rights,
debts, income and expenses, and other relevant financial data, which are
denominated in currencies different from the unit of account shall be recorded
in the currency of actual receipt and payment.

 

  (C) Treatment of exchange gains and losses arising from exchange rate
differences shall accord with the accounting treatment for foreign currency
transactions announced by the relevant government authority in the PRC.

 

15.3.5 The accounting system and procedures to be adopted by the Company shall
be prepared by the CFO, reviewed and considered by the General Manager, and then
submitted to the Board for approval. Once approved by the Board, the accounting
system and procedures, if required under relevant PRC laws and regulations,
shall be filed with the relevant PRC central and/or local government
authorities.

 

15.3.6 The fiscal year of the Company shall begin on January 1 and end on
December 31 of each year. The first fiscal year of the Company shall begin on
the day the Company obtains its business license and end on December 31 of the
same year.

 

15.3.7 All financial statements and reports of the Company shall be made and
kept in both the Chinese and the English languages.

 

15.3.8 Copies of financial statements and reports shall be provided in a timely
fashion to each Party and the Board. If requested by a Party, accounting
records, vouchers and books shall be made available by the Company in a timely
fashion to that Party for review, provided that the Party receiving the
financial information shall maintain secrecy of the information.

 

15.3.9 All important financial and accounting records and statements and
payments shall require the approval and signature of the CFO; provided, however,
that payments exceeding RMB 500,000 shall require the approval and signature of
both the General Manager and the CFO.

 

15.3.10 Tax returns for the Company shall be prepared in accordance with the
applicable laws and regulations of the PRC under the supervision of the CFO and,
when required under relevant PRC laws and regulations, shall be approved and
signed by the General Manager.

 

30



--------------------------------------------------------------------------------

Execution Version

 

15.3.11 At the end of each fiscal year, the CFO shall prepare such information
as shall be necessary for the preparation of any tax returns and statements as
may be required by the laws of the Republic of Mauritius, the Commonwealth of
Australia, and the USA. This shall include furnishing Party B with certified
copies of government receipts for income taxes paid within the PRC.

 

15.3.12 The Company shall also provide reasonable information that may be
required for the audit of any tax return by authorities of the Republic of
Mauritius, the Commonwealth of Australia, or the USA.

 

15.4 Bank Accounts

 

15.4.1 After the business license (copy) has been issued to the Company, the
Company shall have the CFO separately open foreign exchange account(s) and RMB
account(s) in banks authorized to accept RMB and foreign exchange deposits in
the PRC from a Sino-foreign joint venture.

 

15.4.2 If it deems it necessary, the Company may also have the CFO, pursuant to
the operational needs of the Company and in accordance with relevant PRC
regulations, open foreign exchange accounts with financial institutions outside
of the PRC.

 

15.5 Auditing

 

15.5.1 The Board shall engage an independent auditor, registered and reputable
in the PRC, which is capable of performing accounting work meeting PRC
accounting standards for foreign investment enterprises. Such auditor shall
examine and verify the accounts and accounting systems of the Company. The
results of that auditor’s examination shall be reported to the Board with a copy
to the General Manager. The Company shall submit to the Parties and to each
director the audited annual accounts within such period after the end of the
fiscal year as determined by the Board, together with the audit report of the
independent auditor.

 

15.5.2 If it deems it necessary, any Party may engage an auditor at its own
expense from the PRC or another country to audit the accounts and accounting
systems of the Company.

 

15.5.3 The Company shall permit auditors appointed under Articles 15.5.1 or
15.5.2 to have access to the books and records of the Company and will provide
the necessary office space and facilities to enable an audit to be carried out
effectively. Such auditors shall keep confidential all documents which they
audit.

 

15.6 Contributions to the Three Funds

 

15.6.1 The Company shall set aside a certain amount of money from its After-Tax
Profits each year for the Reserve Fund, the Enterprise Development Fund and the
Bonus and Welfare Fund for Staff and Workers (the “Funds”) in accordance with
relevant PRC laws and regulations. The amount to be set aside annually for the
Funds shall be discussed and decided by the Board according to the business
situation of the Company.

 

31



--------------------------------------------------------------------------------

Execution Version

 

15.6.2 When the cumulative aggregate of the funds in the Reserve Fund and
Enterprise Development Fund equals fifty percent (50%) of the registered capital
of the Company, the Company need not make further allocations to these two
funds.

 

15.6.3 Within the limits of the law and regulations of the PRC, all money placed
in the Funds shall be placed by the Company with internationally-recognized
banks or financial institutions in the PRC or abroad (if possible under relevant
PRC laws and regulations), providing the best-obtainable terms of remuneration
for such Funds, as approved by the Board.

 

15.7 Distribution of Profits

 

15.7.1 Unless the Board decides that no distribution of the Company’s After-tax
Profits shall occur in a given year, at least eighty percent (80%) of the
Distributable Profits shall be distributed to the Parties annually following the
date of issuance of the Company’s business license, provided that the Company’s
ability to repay bank loans shall not be impaired. The undistributed portion of
the Distributable Profits shall not be distributed before the Distributable
Profits of the Company accumulate to Forty Million RMB (RMB 40,000,000); after
the undistributed portion of the Distributable Profits exceeds Forty Million RMB
(RMB 40,000,000), then that exceeded portion shall be distributed. The Board
shall distribute the After-Tax Profits, in accordance with the Articles of
Association and relevant PRC law.

 

15.7.2 Profits shall be distributed to the Parties in accordance with the ratio
of their capital contributions as set out in Article 5.2 and shall be accounted
in RMB. Profits payable by the Company to Party B shall be paid in accordance
with Article 16.1.3.

 

15.7.3 Profits may be undistributed to the Parties and, instead, may be withheld
for reinvestment in new projects, as determined by the Board, subject to the
provisions in the Articles of Association that relate to the non-distribution of
profits.

ARTICLE 16        FOREIGN EXCHANGE

 

16.1 Foreign Exchange Requirements of the Company

 

16.1.1 All foreign exchange transactions of the Company shall be handled in
accordance with relevant PRC laws and regulations.

 

16.1.2 Subject to relevant PRC national regulations, the foreign currency
receipts of the Company (such as foreign exchange capital invested and foreign
currency loans) must be freely transferable into the PRC without any restriction
and shall be deposited in the foreign currency account(s) of the Company.

 

32



--------------------------------------------------------------------------------

Execution Version

 

16.1.3 All payments by the Company to Party B shall be made in any of the
following currencies, US$, Euro, Pound, Japanese Yen or Australian Dollar,
provided that such type of foreign currency is readily available at the bank
where the Company conducts the majority of its foreign currency business. Party
B will have the right to remit outside of the PRC all payments made to it by the
Company, including amounts paid to it upon dissolution of the Company. All
banking charges in connection with such remittance shall be borne by Party B.

 

16.2 Applicable Foreign Exchange Rate

The foreign exchange rate applicable to the conversion of RMB to foreign
currency or vice-versa shall be the buy or sell rate (as applicable) for such
foreign currency that is announced by the People’s Bank of China on the date on
which the relevant transaction occurs, unless the Company has employed a form of
forward exchange transaction in compliance with PRC law and Company policy.

ARTICLE 17         INSURANCE AND COMPLIANCE

 

17.1 General

 

17.1.1 Various types of insurance cover for the Company shall be purchased by
the Company from insurance companies permitted by PRC law to provide insurance
coverage to Sino-foreign joint ventures or shall be otherwise arranged.

 

17.1.2 Recommendations concerning the Company’s program for insurance cover
shall be provided by the General Manager to the Board.

 

17.1.3 The final decision about the Company’s program for insurance cover shall
lie with the Board and shall be implemented by the General Manager. All items of
the Company’s insurance coverage shall be taken out from insurance companies
established in the PRC.

 

17.2 Quality, Safety, Environmental Protection, and Conduct

 

17.2.1 The Parties hereby agree that they will use their best efforts to ensure
that the Company’s policies and practices relating to the quality and safety of
the Products and to environmental protection shall meet the standards under
applicable laws of the PRC.

 

17.2.2 The Parties further agree that the Company shall adopt and operate in
accordance with its own Code of Ethics and Conduct, which shall be formulated
with reference to the Koppers Code of Ethics and Conduct and shall take into
account the Company’s actual operational situation and circumstances. The
Company’s Code of Ethics and Conduct may be modified from time to time.

 

33



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE 18        REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

18.1 Representations and Warranties of Party A

Party A hereby represents and warrants to Party C and to Party B as follows:

 

18.1.1 Party A is a joint stock limited company whose shares are listed and
traded on the Shanghai Stock Exchange in the PRC, is duly organized and validly
existing as a legal person under the laws of the PRC.

 

18.1.2 Party A has full legal right, power and authority to execute and deliver
this Contract and all of the contracts and documents referred to in this
Contract to which Party A is a party and to observe and perform its obligations
hereunder and thereunder.

 

18.1.3 Party A has obtained or will obtain according to legal procedure (or, in
relation to its Affiliate(s), ensured the obtaining of) all consents, approvals
and authorizations necessary for the valid execution and delivery of this
Contract and all of the contracts and documents referred to in this Contract to
which Party A or its Affiliate(s) is a party and to observe and perform its
obligations hereunder and thereunder; provided however, that this Contract is
subject to the approval of the Approval Authority before it becomes effective.

 

18.1.4 Pursuant to and in according with the terms and conditions set forth in
the Factory Land Use Rights Contribution Contract, Party A has the granted
State-owned Land Use Rights free and clear from any encumbrances in the Factory
Site (a “Contributed Asset”) as set forth in the Factory Land Use Rights
Contribution Contract and the Company shall have the granted State-owned Land
Use Right free and clear from any encumbrances upon contribution of the
Contributed Asset to the Company.

 

18.2 Representations and Warranties of Party B

Party B hereby represents and warrants to Party A and to Party C as follows:

 

18.2.1 Party B is a company incorporated and existing under the laws of the
Republic of Mauritius.

 

18.2.2 Party B has full legal right, power and authority to execute and deliver
this Contract and all of the contracts and documents referred to in this
Contract to which Party B is a party and to observe and perform its obligations
hereunder and thereunder.

 

18.2.3 Party B has taken all appropriate and necessary corporate action to
authorize the execution and delivery of this Contract and all of the contracts
and documents referred to in this Contract to which Party B is a party and to
authorize the performance and observance of the terms and conditions of this
Contract and those contracts and documents.

 

34



--------------------------------------------------------------------------------

Execution Version

 

18.2.4 Party B has obtained all consents, approvals and authorizations necessary
for the valid execution and delivery of this Contract and all of the contracts
and documents referred to in this Contract to which Party B is a party, and to
observe and perform its obligations hereunder and thereunder; provided, however,
that this Contract is subject to the approval of the Approval Authority before
it becomes effective.

 

18.2.5 Party B has obtained proper authorisation to license the right to use the
know-how and technology described in Article 5.3.2 and Appendix C, on the terms
described in Appendix C.

 

18.3 Representations and Warranties of Party C

Party C hereby represents and warrants to Party A and to Party B as follows:

 

18.3.1 Party C is a wholly state-owned limited liability company which is duly
organized and validly exists as a legal person under the laws of the PRC.

 

18.3.2 Party C has full legal right, power and authority to execute and deliver
this Contract and all of the contracts and documents referred to in this
Contract to which Party A is a party and to observe and perform its obligations
hereunder and thereunder.

 

18.3.3 Party C has taken all appropriate and necessary corporate action to
authorize the execution and delivery of this Contract and all of the contracts
and documents referred to in this Contract to which Party C is a party and to
authorize the performance and observance of the terms and conditions of this
Contract and those contracts and documents.

 

18.3.4 Party C has obtained all consents, approvals and authorizations necessary
for the valid execution and delivery of this Contract and all of the contracts
and documents referred to in this Contract to which Party C is a party and to
observe and perform its obligations hereunder and thereunder; provided however,
that this Contract is subject to the approval of the Approval Authority before
it becomes effective.

ARTICLE 19         FURTHER COOPERATION

 

19.1 Subject to Articles 19.2 and 19.3, and to the extent permitted by PRC laws
and regulations, none of the Parties nor any of their Affiliates shall (either
directly or indirectly) during the term of this Contract establish or
participate, as investors, co-venturers, technology licensors, technology
licensees or otherwise, directly or indirectly, in a business which processes
Coal Tar to produce the Products in Hebei Province in the PRC or in any
provinces which surround Hebei Province (e.g., as of the date on which the
Parties executed this Contract, those surrounding provinces are the following:
Liaoning, Shandong, Henan, Shanxi, and Inner Mongolia); provided that, all such
products are within the actual business scope of the Company (as approved by and
registered with the relevant PRC authorities) at that time.

 

35



--------------------------------------------------------------------------------

Execution Version

 

19.2 If a Party or its Affiliate, during the term of this Contract, decides to
establish or participate, as an investor, co-venturer, technology licensor,
technology licensee or otherwise, directly or indirectly, in the business
described in Article 19.1 (a “Similar Business”) in the locations specified in
Article 19.1, then the other Parties shall have the right to invest in and own
an equity interest in the registered capital of that Entity which conducts that
Similar Business subject to the following provisions:

The Party proposing to establish or participate in a Similar Business (the
“Initiating Party”) shall provide written notice to the other Parties of its
desire to establish or participate in such Similar Business, which notice shall
provide a summary of the proposed scope of the Similar Business and a statement
regarding the scope of equity participation available to the other Parties and
other terms and conditions associated with such opportunity (“Participation
Terms”).

The other Parties shall notify the Interested Party within ten (10) days
(“Notice Period”) of delivery of the aforementioned notice if it/they desire to
participate in the Similar Business and its/their proposal to the Participation
Terms (if any) (“Interested Parties”) set forth above. The Initiating Party and
the Interested Parties shall further discuss and try to agree to, in good faith,
the Participation Terms after Interested Parties deliver the notice with in
twenty (20) days (“Agreement Period”) on the terms set forth above. If the other
Parties fail to so notify the Initiating Party within the Notice Period that
either or both of them desire to participate in the Similar Business, or the
Initiating Party and the Interested Parties fail to reach agreement on the
Participation Term during the Agreement Period, then the Party or Parties
failing to give such notice or the Interested Parties (as the case may be) shall
be deemed to have waived its/their right to participate in the Similar Business.

A Party’s right to obtain an equity interest in the Similar Business shall at
all times be subject to that Party’s reasonable cooperation in the formation and
maintenance of the Similar Business as would be appropriate for an equity holder
and its performance of its financial and other obligations relating to the
Similar Business.

 

19.3 The Parties acknowledge that Party B and an Affiliate of Party C already
have established a joint venture company, Koppers China. It is recognized by the
Parties that the establishment of Koppers China by Party B and Party C’s
Affiliate does not violate the provisions of Articles 19.1 and 19.2; provided,
however, that Koppers China shall be subject to the provisions of Article 19.1
and Article 19.2, except that it shall have the right to continue production and
operation activities pursuant to its current scope of business with Coal Tar
processing capacity of no more than 210,000 MT.

 

36



--------------------------------------------------------------------------------

Execution Version

 

19.4 The Company has the right of first refusal in the further processing of the
Products manufactured by the Company. If the Company decides not to proceed with
the further processing of Products manufactured by the Company, then Party A or
its Affiliate has the priority right both to establish an Entity (the
“Processing Entity”) to engage in further processing of Products manufactured by
the Company and to have the percentage of its equity interest in the registered
capital of that Processing Entity be no less than the percentage of equity
interest which Party A holds in the registered capital of the Company, provided
that in priority to third parties, Party A shall give each of Party B and Party
C the right of first option to invest and/or participate in the Processing
Entity. Subject to the above conditions, the Processing Entity has the priority
right to acquire from the Company the Products at a price not higher than the
market price then prevailing.

 

19.5 On an annual basis, all management personnel and directors of the Company
shall disclose to the Board, in writing, the following information:

 

  19.5.1 whether she/he directly or indirectly, is investing in or finances a
project or entity that competes with the operations or products of the Company;

 

  19.5.2 whether any of his/her relatives directly or indirectly, is investing
in or finances a project or entity that competes with the operations or products
of the Company;

 

  19.5.3 whether she/he is a director, advisor, consultant or management
personnel to a project or entity that competes with the operations or products
of the Company;

 

  19.5.4 whether any of his/her relatives is a director, advisor, consultant or
management personnel to a project or entity that competes with the operations or
products of the Company;

 

19.6 If there is any change to the information which a director or a management
personnel of the Company provides pursuant Article 19.5, such director or
personnel immediately shall notify the Board, in writing, of any such change.

 

19.7 Unless otherwise unanimously agreed by all the members of the Board that
such a removal shall not occur, a director or management personnel of the
Company immediately shall be removed from his/her position on the Board and
terminated from his/her position in the Company (as applicable), if:

 

  (A) s/he fails to fully comply with the reporting requirements under Articles
19.5 and 19.6;

 

  (B) s/he holds five percent (5%) or more of the equity interest, share
capital, issued shares, or any other forms of ownership, control, or voting
interests in a project or entity that competes with the operations or products
of the Company;

 

37



--------------------------------------------------------------------------------

Execution Version

 

  (C) on a consolidated basis, s/he, along with his/her relatives, holds five
percent (5%) or more of the equity interest, share capital, shares, or any other
forms of ownership, control, or voting interests in a project or entity that
competes with the operations or products of the Company;

 

  (D) s/he is a director, advisor, consultant or management personnel to a
project or entity that competes with the operations or products of the Company;

 

  (E) his/her relatives is a director, advisor, consultant or management
personnel to a project or entity that competes with the operations or products
of the Company.

 

19.8 Recognizing that those directors on the Board who are appointed by the
Parties might also be employees of Affiliates of that Party, the Parties
understand and agree that Article 19.7 shall not apply to those directors of the
Company who are also employees, officers, or directors of Parties’ Affiliates,
except that it shall apply to such directors who are employees or management
personnel of a Party’s Affiliate which conducts Coal Tar processing in the PRC.

 

19.9 If an employee, officer, or director of the Company shall be removed
pursuant to Article 19.7, then the Board, the General Manager, or any Party
which, under this Contract, has the right to nominate such director and/or
management personnel, immediately shall do all that is required under this
Contract and the Articles of Association to remove immediately such director or
management personnel from all posts which s/he holds in the Company.

ARTICLE 20        CONFIDENTIALITY

 

20.1 Each Party shall maintain the secrecy and confidentiality of, and not
disclose to any third party or person, any proprietary, secret or confidential
data and information relating to the Company, its business operations, its
financial affairs or the Products, or belonging to any of the other Parties, or
disclosed to a Party by the other Parties at any time during or for the purpose
of negotiation or implementation of this Contract and/or a Major Contract, or
the establishment or operation of the Company (collectively, the “Confidential
Information”). For the avoidance of doubt, Confidential Information shall
include, without limitation, any know-how, technology, and technical
documentation that is provided by Party B pursuant to the Know-how and
Technology Usage Right Agreement. Each Party agrees that any Confidential
Information shall be used by each Party exclusively and solely for the
furtherance of the business operations of the Company, and for no other purpose.

 

20.2 The obligations of secrecy and non-disclosure and the restrictions of use
contained in this Article 20 do not apply to Confidential Information which the
receiving Party can demonstrate:

 

  20.2.1 is available to the public at the time it is disclosed or thereafter
becomes available to the public (otherwise than by disclosure by the receiving
Party);

 

38



--------------------------------------------------------------------------------

Execution Version

 

  20.2.2 is known to the receiving Party at the time of disclosure;

 

  20.2.3 properly comes into the possession of the receiving Party from an
independent source not bound by a confidentiality obligation; or

 

  20.2.4 is required to be disclosed by operation of law, any government or
regulatory authority, or stock exchange.

The Parties agree that if the Party receiving the Confidential Information
intends to provide any of it to any stock exchange, then it must notify the
Party which has provided it with that information, before it discloses any
Confidential Information to a stock exchange.

 

20.3 Each Party agrees to abide by these obligations of confidentiality during
the term of this Contract, or for so long as the Company continues to exist, and
for a period of five (5) years thereafter.

 

20.4 The Company shall cause its personnel, and the Parties shall cause their
directors, staff and other employees, and those of their Affiliates with access
to Confidential Information (the “Party Personnel”), to be bound by and comply
with the obligations set out in Article 20. To this effect, an undertaking of
secrecy and non-use, in form and substance satisfactory to all of the Parties,
shall be included in all labor or service contracts signed by Company personnel
or by relevant Party Personnel. If Party Personnel breach this undertaking, the
relevant Party shall be jointly liable with the Party Personnel.

ARTICLE 21        DURATION OF THE JOINT VENTURE

 

21.1 Term of the Company and this Contract; Survival

 

21.1.1 The duration of the Company (the “Company Term”) shall be forty
(40) years, starting from the date on which the business license of the Company
is issued by the relevant administration of industry and commerce. The Company
Term may be extended pursuant to Article 21.2.

 

21.1.2 The effective term of this Contract shall begin when it is executed by
the Parties and approved by the Approval Authority, and shall end when the
Company Term ends, or upon dissolution of the Company.

 

21.1.3 Articles 7.1.2, 20, 21, 22, 23.2, 23.3, 24, 26.1, 27, 28, 29.4, 29.5,
29.6, and 29.7 shall survive the termination of this Contract.

 

39



--------------------------------------------------------------------------------

Execution Version

 

21.2 Extension of the Company Term

 

21.2.1 At least two (2) years prior to the expiration of the Company Term, the
Parties shall hold consultations to discuss the extension of the Company Term.
If the Parties agree to extend the Company Term, an application for such
extension shall be submitted for approval pursuant to requirements under
relevant PRC laws and regulations and not less than six (6) months prior to the
expiration of the Company Term. Any extension of that term as approved shall be
registered in accordance with relevant PRC laws and regulations.

 

21.2.2 Dissolution of the Company upon early termination or at expiration of the
Company Term shall be subject to the provisions of Articles 22, 23, 24, and 25.

ARTICLE 22         EARLY TERMINATION AND DISSOLUTION

 

22.1 Events of Early Termination

This Contract may be terminated early and the Company may be dissolved, upon the
occurrence of any of the following events:

 

22.1.1 the Company has incurred heavy losses for five (5) consecutive years, and
is unable to continue operations (for purposes of this Article the term “heavy
losses” shall mean that the accumulated losses of the Company have reached fifty
percent (50%) or more of the value of the net assets of the Company);

 

22.1.2 the Company is unable to continue operations due to the occurrence of an
Excusing Event, except as otherwise provided in Article 25;

 

22.1.3 there is a material change to the main scope of business of the Company
as provided in this Contract, unless otherwise agreed by the Parties in writing.

 

22.1.4 the Company is unable to realize its purpose as set forth in this
Contract, and has no development prospects;

 

22.1.5 any Party is bankrupt, or is in bankruptcy proceeding or in similar
proceedings (excluding proceedings for the purpose of restructuring or merger);

 

22.1.6 the Parties unanimously agree to early dissolution of the Company;

 

22.1.7 expiration or termination of a Major Contract (except for the Trademark
License Agreement, Services And Utilities Agreement and Labor Contract), prior
to the expiration of the Company Term (as extended) (not applicable to the
circumstance where the termination of a Major Contract is caused by Koppers
transferring all of its equity interest in the registered capital of the Company
to any third party that is not an Affiliate of Koppers);

 

40



--------------------------------------------------------------------------------

Execution Version

 

22.1.8 the Parties do not reach agreement on the adjustments to each Party’s
economic benefits as provided under Article 26.3 within ninety (90) days of the
request by a Party for such adjustments, and a Party gives the other Parties
notice that it wishes the Parties to consider early termination.

 

22.2 Early Dissolution on Event of Early Termination

 

22.2.1 Upon the occurrence of any of the events enumerated in Article 22.1, a
Party may request that a Board meeting be convened to discuss the early
dissolution of the Company. The Chairperson of the Board shall convene such
meeting within thirty (30) days of the receipt of a Party’s request for the
meeting. The directors appointed by the other Parties shall be obliged to attend
such meeting.

 

22.2.2 At such Board meeting each Party shall discuss, and use its best efforts
to achieve, a solution acceptable to the Parties, which solution may include the
purchase by one Party of the equity interest of the other Parties in the
Company. If the Parties are unable to achieve a mutually acceptable solution at
such Board meeting, the Board shall adopt any one of the following solutions:

 

  (A) dissolution of the Company pursuant to a unanimous resolution of the Board
and automatic termination of the Major Contracts;

 

  (B) purchase by the Party or Parties that object(s) to the Company’s
dissolution, or by its/their designee, of the equity interest of the Party that
is in favor of the Company’s dissolution, such equity interest shall be valued
at fair market value adopting internationally recognized valuation method to be
reasonably agreed by the Parties.

 

22.3 Liquidation on Early Dissolution

Upon the early dissolution of the Company pursuant to Articles 22.1 and 22.2 or
the expiration of the Company Term, the Board shall appoint a Liquidation
Committee as provided under the Articles of Association to carry out liquidation
of the Company in accordance with relevant PRC law and the provisions of the
Articles of Association.

 

22.4 Nationalization or Expropriation

If Party B’s interest in the Company is nationalized or expropriated or the
assets or a material part of the assets of the Company have been taken over by a
government entity, Party B shall have the right to terminate unilaterally this
Contract without penalty. Upon Party B’s exercise of such right, if permitted by
law, the Board immediately shall proceed to dissolve the Company in accordance
with this Contract and the Articles of Association, and Party B may seek
equitable compensation in accordance with PRC law, including relevant
international treaties to which the PRC is a party, and in accordance with
international practice.

 

41



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE 23         BREACH, PENALTIES FOR BREACH, AND LIQUIDATION DUE TO BREACH

 

23.1 Breach

 

23.1.1 If a Party fails to perform any of its obligations under this Contract or
if a Party’s representation or warranty under this Contract is materially untrue
or inaccurate, such Party shall be deemed to have breached this Contract. In
such event, each performing Party (“Performing Party”) shall notify the Party in
breach (“Breaching Party”), in writing, that this Contract has been breached and
that the breach should be remedied within sixty (60) days of the date of such
notice.

 

23.1.2 If the breach has not been remedied by the end of the sixty (60)-day
period provided for in Article 23.1.1 and such breach constitutes a material
breach, then a Performing Party may:

 

  (A) seek to resolve the breach in accordance with Article 27.1.2; or

 

  (B) in writing, notify the Approval Authority that this Contract has been
breached (and constitutes a material breach) by the Breaching Party and,
following such notification, if a Performing Party so requests in writing to the
other Parties, the Company shall be dissolved as provided in Article 24, and
this Contract shall be terminated.

 

23.1.3 For the avoidance of doubt, the following principles shall apply to
breaches of this Contract:

 

  (A) a Performing Party may claim such breach as a dispute and then pursue to
seek remedy of it in accordance with Article 27;

 

  (B) in cases where the Party which sustains damage, loss, or injury as a
result of the breach is the Company, a Performing Party may seek remedy for such
breach on the Company’s behalf;

 

  (C) Article 23.1 shall operate with such amendments as fit the circumstances.

 

23.2 Damages in Case of Breach

 

23.2.1

In the event of a breach of this Contract, the Breaching Party shall be liable
to the Performing Party for direct damages (but not indirect damages, including
but not limited to damages for loss of profits or benefits if the Contract had
been properly

 

42



--------------------------------------------------------------------------------

Execution Version

 

 

performed) incurred as a result of such Breaching Party’s breach of this
Contract, provided that, notwithstanding any provision to the contrary, such
damages shall not exceed the aggregate of the value of the Breaching Party’s
interest in the Company and the unpaid capital contribution (if any) of the
Breaching Party, and the Performing Party/Parties acknowledge(s) that the
Breaching Party shall have full rights over any capital contributions made by it
and the Breaching Party shall not be treated as having abandoned its interests
in the Contract or as having withdrawn from the Company.

 

23.2.2 Except as provided in Article 23.2.1, the rights provided for in Article
23.1 shall be in addition to any other remedies available to the Performing
Party. Termination of this Contract in the exercise of such rights shall not
relieve any Party from any obligations accrued to the date of such termination
or, subject to the above, relieve the Breaching Party from liability for damages
to the Performing Party/Parties for breach of this Contract.

 

23.2.3 Waiver by a Party of one or more defaults by a Breaching Party shall not
deprive such Performing Party of a right to terminate this Contract that arises
by reason of any subsequent default.

 

23.3 Liquidation due to Breach

 

23.3.1 Upon notice of the dissolution to the Approval Authority, a Liquidation
Committee shall be established in accordance with relevant PRC laws and
regulations. Where such laws and regulations provide no guidance or requirement,
then, in the case where a notice of dissolution of the Company has been given to
the Approval Authority and no response has been obtained from the Approval
Authority two (2) months after such notification, then the Performing
Party/Parties shall request an independent auditor to appoint a Liquidation
Committee to evaluate the assets and liabilities of the Company and the
reasonableness of the claim for damages, if any, suffered by the Performing
Party/Parties. The Liquidation Committee shall carry out liquidation in
accordance with the law, Article 23.3 and Article 24.2, and the Articles of
Association.

 

23.3.2 Either the Performing Party/Parties or the Breaching Party may institute
arbitration proceedings in accordance with Article 27 should it/they dispute the
determination of the Liquidation Committee.

 

23.4 Penalties for Late Contribution of Capital in Cash

Should a Party not contribute any cash portion of its capital contribution in a
timely manner in accordance with the timetable set forth in Article 5.4, such
Party shall pay the other Party/ies who have make their registered capital
contributions in a timely manner a penalty for default at the rate of one
percent (1%) per month on the overdue amount, calculated on the number of days
the amount is overdue; provided that, the penalty is payable only when the
amount is one (1) month or more overdue and only with respect to that period
after such one (1)-month period.

 

43



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE 24         CONSEQUENCES OF TERMINATION AND DISSOLUTION

 

24.1 Termination of Major Contracts

Upon early termination of this Contract and commencement of the dissolution of
the Company, a Party may terminate and shall be under no obligation to renew any
of the Major Contracts to which it is a party, unless otherwise provided in the
Major Contracts.

 

24.2 Appointment of the Liquidation Committee

 

24.2.1 The Liquidation Committee shall be composed of three (3) members. If the
Liquidation Committee is appointed pursuant to Article 22.3, each Party shall
appoint one member. If the Liquidation Committee is appointed pursuant to
Article 23.3, all members shall be appointed by an independent auditor.

 

24.2.2 The Liquidation Committee shall appoint a chairperson and
vice-chairperson (who shall be appointees of different Parties if the
Liquidation Committee is appointed pursuant to Article 22.3).

 

24.2.3 Members of the Liquidation Committee may be directors or senior employees
of the Company or other qualified persons.

 

24.3 Principles of Operation of the Liquidation Committee

 

24.3.1 The Liquidation Committee, whether appointed pursuant to Article 22.3 or
Article 23.3, shall conduct an overall inventory of the Company’s property,
creditors’ rights and liabilities, prepare a balance sheet and property
inventory, put forward the basis on which Company property is to be evaluated
and computed, and apply the assets of the Company to satisfy the Company’s
liabilities. The assets of the Company may be distributed to the Parties in
accordance with the ratio of their capital contributions; provided, however,
that any property to be distributed to the Breaching Party may be used to pay
for the damages sustained by the Performing Party/Parties.

 

24.3.2 Damages payable to Party B, and Party B’s share of any distribution,
shall be paid in foreign currency which can be converted in the PRC.

 

24.3.3 The Parties may elect to receive their respective share of any
distribution of assets in kind, including machinery and equipment.

 

24.3.4 The Liquidation Committee shall determine the value of all the assets of
the Company on a fair-market-value basis.

 

44



--------------------------------------------------------------------------------

Execution Version

 

24.4 Offer to Acquire

 

24.4.1 Notwithstanding the provisions of Articles 22.3, 23.3, 24.2, and 24.3, if
the Company could be dissolved early for one of the reasons set out in Article
22.1 or if the Performing Party has requested in writing pursuant to Article
23.1 that the Company be dissolved, a Party (the “Offeror”) may, before the
appointment of a Liquidation Committee, make an irrevocable offer to purchase
the other Parties’ interest (the “Offer”) in the following terms to the other
Parties (the “Offeree”). The Offer shall be made by the delivery of a written
notice to the other Parties, and shall specify a purchase price. Offeree may
elect either to:

 

  (A) sell its whole interest in the Company to Offeror; or

 

  (B) purchase the whole interest of the Offeror in the Company at an equivalent
pro-rata price.

 

24.4.2 Offeree shall give Offeror written notice of its election within thirty
(30) days of receiving the Offer, and shall be deemed to have elected to sell
its interest if it fails to give such notice. All necessary steps in connection
with the transfer of any interest, and payment for it, shall be completed as
soon as possible, subject to the review of the Approval Authority. If more than
one Offer is made, such Offers shall be handled in accordance with the principle
“first in time, first in right”.

ARTICLE 25        EXCUSING EVENTS

 

25.1 General

 

25.1.1 An “Excusing Event” shall mean any event which was unforeseeable at the
time this Contract was signed, the occurrence and consequences of which cannot
be avoided or overcome, and which arises after the Effective Date and prevents
total or partial performance by any Party or the Company of any of its
commitments under this Contract.

 

25.1.2 Excusing Events shall include:

 

  (A) earthquakes, typhoons, flood, or other acts of nature;

 

  (B) fire, explosion;

 

  (C) civil disturbances, strikes, riots, war, terrorist action:

 

  (D) failures of international or domestic transportation;

 

45



--------------------------------------------------------------------------------

Execution Version

 

  (E) acts of government or public agencies or mandatory requirements of laws
and regulations;

 

  (F) epidemics for which government authorities in the PRC have taken
significant measures to address;

 

  (G) other unforeseen events beyond a Party’s reasonable control.

 

25.2 Excuse and Notification

 

25.2.1 When an Excusing Event occurs, the prevented Party (the “Prevented
Party”) shall notify the other Parties without delay, and within fifteen
(15) days thereafter provide to the other Parties detailed information and
evidence of the occurrence and duration of such event, explaining the reasons
for its inability to execute, or for its delay in the execution of, all or part
of this Contract.

 

25.2.2 The Prevented Party shall use all reasonable endeavors to terminate the
Excusing Event, and, within the shortest reasonable time, attempt to resume
performance of the obligations delayed or prevented by the Excusing Event.

 

25.2.3 When notified that an Excusing Event has occurred, the Parties
immediately shall consult with each other in order to find an equitable
solution, and shall use all reasonable endeavors to minimize or remove the
consequences of such Excusing Event.

 

25.2.4 If, because of the occurrence of an Excusing Event, a Party’s obligation
under this Contract is affected by such an event, and that Party is unable to
fully perform that obligation, then such obligation shall be suspended during
the period of delay caused by the Excusing Event and shall be automatically
extended, without penalty, for a period equal to such suspension.

 

25.2.5 If an Excusing Event occurs, no Party shall be responsible for any
damage, increased costs or loss which the other Parties may sustain by reason of
such a failure or delay of performance by the Prevented Party, and such failure
or delay shall not be deemed a breach of this Contract.

 

25.3 Prolonged Excusing Event

Should an Excusing Event or the effects of an Excusing Event prevent one or more
of the Parties from performing part or all of its or their obligations hereunder
for a period of one hundred and twenty (120) days or more, then the Parties
shall, through consultations, decide whether to terminate this Contract or to
exempt the implementation of part of the obligations of this Contract or whether
to delay the execution of this Contract according to the effects of the Excusing
Event on the performance of this Contract.

 

46



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE 26        APPLICABLE LAW

 

26.1 Applicable Law

This Contract shall be performed in accordance with its terms. The conclusion,
validity, interpretation and implementation of this Contract shall be governed
by the laws of the PRC.

 

26.2 Favorable Changes

In the event that, during the term of this Contract, any relevant authority in
the PRC adopts any law, decree, rule, regulation or policy, or a treatment is
extended to another joint venture company or investor in a similar business in
the PRC which is more favorable than the laws, decrees, rules, regulations,
policies or a treatment previously applicable to the Company or any Party
(including reducing or eliminating filing, reporting, registration or approval
requirements), then the Company or the Party, as the case may be, shall be
entitled to receive, or apply (if application is necessary) to the appropriate
governmental agency or authority to receive the benefit of such law, decree,
regulation, rule, policy or more favorable treatment.

 

26.3 Adverse Changes

If an adverse material change occurs to the economic benefits of any Party
hereunder after the effective date of this Contract due to the promulgation of
new laws, decrees, rules and regulations or any amendment or new interpretation
of any existing laws, decrees, rules and regulations made by the government of
the PRC or any of its administrative subdivisions, the Parties shall consult
promptly with each other and use their best endeavours to implement any
adjustments necessary to maintain each Party’s economic benefits derived from
this Contract.

ARTICLE 27        SETTLEMENT OF DISPUTES

 

27.1 Choice of Arbitration

 

27.1.1 The Parties shall strive to settle any dispute, controversy or claim
arising from the interpretation or performance of, or in connection with, this
Contract through friendly consultations.

 

27.1.2 In case no settlement can be reached through friendly consultations among
the Parties within sixty (60) days of the submission of such matter by one Party
to the other Parties, then such matter shall be submitted to the China
International Economic and Trade Arbitration Commission (“CIETAC”) in Beijing
for its resolution in accordance with the then-prevailing CIETAC rules.

 

27.1.3 The arbitration proceedings shall be conducted in Chinese and English and
shall take place in Beijing.

 

47



--------------------------------------------------------------------------------

Execution Version

 

27.1.4 The arbitration panel shall consist of three (3) arbitrators, with each
Party selecting one (1) arbitrator each.

 

27.1.5 The arbitral award shall be final and binding upon the Parties and shall
be enforceable in accordance with its terms. Each Party shall be responsible for
its own costs and expenses of arbitration, including its attorney fees and
expenses.

 

27.1.6 The award may be enforced by filing for confirmation and enforcement to a
court having jurisdiction. The Parties agree that, if it becomes necessary for a
Party to enforce an arbitral award by legal action of any kind, the Party
against which such enforcement action is taken shall pay all reasonable costs
and expenses and attorneys’ fees, including but not limited to any cost of
additional litigation or arbitration incurred by the Party seeking to enforce
the award, unless the relevant court or arbitral tribunal rules otherwise.

 

27.2 Continued Performance

During the period when a dispute is being resolved, the Parties shall, with the
exception of the disputed provisions, in all other respects continue their
implementation of this Contract.

ARTICLE 28         LANGUAGE

 

28.1 Versions

This Contract shall be written in a Chinese version and in an English version in
nine (9) originals each. Both language versions shall be equally authentic.

 

28.2 Discrepancy

In the event of any discrepancy between the Chinese and English language
versions of this Contract, the panel of arbitrators selected pursuant to Article
27 shall determine which version most accurately records the Parties’ intention.

 

28.3 Originals

The parties shall execute nine (9) originals each of the English and Chinese
versions of this Contract. Each Party shall keep one (1) original of each
language version of this Contract. Four (4) originals of each language version
shall be submitted to the Approval Authority.

 

48



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE 29         EFFECTIVENESS OF THE CONTRACT, AMENDMENT, AND MISCELLANEOUS
PROVISIONS

 

29.1 Entire Contract

The Appendices referred to in this Contract and attached to it are an integral
part of this Contract. The Appendices are as follows:

Appendix A Articles of Association

Appendix B Know-how and Technology Usage Right Agreement

Appendix C Factory Land Use Rights Contribution Contract

This Contract with its Schedule and Appendices constitutes the entire contract
between and among the Parties with respect to the subject matter of this joint
venture and supersedes all previous oral and written agreements, contracts,
understandings and communications of the Parties in respect of the subject
matter of this Contract. Headings are for ease of reference only and shall have
no legal effect.

 

29.2 Approval Authority

 

29.2.1 This Contract with its Schedule and Appendices shall be submitted for
approval to the Approval Authority and shall come into force on the date on
which the Approval Authority issues its approval document (the “Effective
Date”). Immediately upon receipt of the approval document, Party A shall notify
the other Parties and provide them with a copy. The same shall apply to receipt
of the approval certificate.

 

29.2.2 If:

 

  (A) the Company has not been issued a business license by June 30, 2007; or

 

  (B) the Approval Authority requires the Parties to amend this Contract in a
manner that is unacceptable, or imposes conditions that are unacceptable, to one
Party or both Parties,

then any Party may terminate this Contract by written notice to the other
Parties, and upon receipt of such notice this Contract shall be void and of no
force and effect.

 

29.3 Amendment

Any amendment of this Contract, including Appendices shall only be valid if made
in writing and signed by the Parties. If approval by the Approval Authority is
required for such amendment under PRC laws and regulations, then such amendment
shall be submitted to the Approval Authority for approval.

 

49



--------------------------------------------------------------------------------

Execution Version

 

29.4 Severability

 

29.4.1 The invalidity of any provision of this Contract shall not affect the
validity of any other provision of this Contract.

 

29.4.2 If a provision in this Contract is determined as invalid under applicable
PRC laws and regulations, the Parties shall discuss and agree whether a
replacement for or revision of such provision should be made. Any revision or
replacement of that provision shall be made in accordance with Article 29.3.

 

29.5 Waiver

A Party’s failure to exercise any right, power or privilege under this Contract
shall not operate as a waiver of it, and any single or partial exercise of any
right, power or privilege shall not preclude its further exercise or the
exercise of any other right, power or privilege. No waiver by a Party shall be
valid unless it is made in writing and specifying the breach or circumstances
the subject of the waiver and such waiver shall only apply to such breach or
circumstances and not to any other breach or circumstances.

 

29.6 Notices

 

29.6.1 All notices between the Parties shall be written in Chinese and in
English and may be delivered either by messenger, registered airmail or fax. The
following addresses shall be used:

 

Address of Party A:    Kailuan Clean Coal Company Limited    East Building, No.
70 Xinhuadong Road    Tangshan    Hebei Province    PRC    Attention:    General
Manager    Fax:    (86) 315 3026 727

 

Address of Party B:

   Koppers Mauritius    4th Floor    Les Cascades Building    Edith Cavell
Street    Port Louis    Mauritius    Attention:    Director    Fax:    (61) 2
9900 6122

 

50



--------------------------------------------------------------------------------

Execution Version

 

With a copy to:    Koppers Australia      Level 10,    15 Blue St    North
Sydney    NSW 2060    Australia    Attention:    Managing Director    Fax:   
(61) 2 9900 6122

 

Address of Party C:    Tangshan Iron & Steel Co., Ltd.    No. 9 Binhelu   
Tangshan    Hebei Province    PRC    Attention:    General Manager    Fax:   
(86) 315 2702 449

 

29.6.2 Notices (and copies, in the case of Party B) shall be deemed delivered on
the following dates:

 

  (A) by messenger, on the date of delivery;

 

  (B) by registered airmail, on the date of receipt;

 

  (C) by fax, on the first working day after the date of sending.

 

29.6.3 During the term of this Contract, each Party shall have the right to
change its address for receiving notices at any time, provided that the other
Parties are given notice of such change pursuant to Article 29.6.

 

29.7 Public Communications

Unless as otherwise required by applicable laws and regulations or requirements
of the respective stock exchanges, no Party shall make any declarations,
announcements, or disclosures to the public with respect to this Contract, the
relationship between and among the Parties or the business of the Company
without first obtaining the written consent of the other Parties.

 

29.8 Signing Place and Date

This Contract is signed in Tangshan, Hebei Province, PRC by the duly authorized
representatives of Party A, Party B, and Party C on this 9th day of December
2006.

 

51



--------------------------------------------------------------------------------

Execution Version

 

KAILUAN CLEAN COAL COMPANY LIMITED

 

By:  

 

Name:   Pei Hua Title:   Chairman of Board of Directors Nationality:   PRC

KOPPERS MAURITIUS

 

By:  

 

Name:   Ernest S. Bryon Title:   Director Nationality:   Australia

TANGSHAN IRON & STEEL CO., LTD.

 

By:  

 

Name:   Wang Zilin Title:   General Manager Nationality:   PRC

 

52



--------------------------------------------------------------------------------

Execution Version

 

LIST OF APPENDICES

 

APPENDIX A    Articles of Association APPENDIX B    Know-how and Technology
Usage Right Agreement APPENDIX C    Factory Land Use Rights Contribution
Contract

Joint Venture ContractEx 10-45 China JV Agreement

 

53



--------------------------------------------------------------------------------

Execution Version

 

APPENDIX A

Articles of Association

 

54



--------------------------------------------------------------------------------

Execution Version

 

APPENDIX B

Know-how and Technology Usage Right Agreement

 

55



--------------------------------------------------------------------------------

Execution Version

 

APPENDIX C

Factory Land Use Rights Contribution Contract

 

56